


Exhibit 10.74

 

EXECUTION COPY

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

September 22, 2005,

among

SSA GLOBAL TECHNOLOGIES, INC.,

THE SUBSIDIARIES OF SSA GLOBAL TECHNOLOGIES, INC.
IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

[CS&M #6701-529]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Definitions

 

 

 

SECTION 1.01. Credit Agreement

 

SECTION 1.02. Certain Defined Terms

 

 

 

ARTICLE II

Guarantee

 

 

 

SECTION 2.01. Guarantees

 

SECTION 2.02. Guarantee of Payment

 

SECTION 2.03. No Limitations, Etc

 

SECTION 2.04. Reinstatement

 

SECTION 2.05. Agreement To Pay; Subrogation

 

SECTION 2.06. Information

 

 

 

ARTICLE III

Pledge of Securities

 

 

 

SECTION 3.01. Pledge

 

SECTION 3.02. Delivery of the Pledged Collateral

 

SECTION 3.03. Representations, Warranties and Covenants

 

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

 

SECTION 3.05. Registration in Nominee Name; Denominations

 

SECTION 3.06. Voting Rights; Dividends and Interest

 

 

 

ARTICLE IV

Security Interests in Personal Property

 

 

 

SECTION 4.01. Security Interest

 

SECTION 4.02. Representations and Warranties

 

SECTION 4.03. Covenants

 

SECTION 4.04. Other Actions

 

SECTION 4.05. Covenants regarding Patent, Trademark and Copyright Collateral

 

 

--------------------------------------------------------------------------------


 

ARTICLE V

Remedies

 

 

 

SECTION 5.01. Remedies upon Default

 

SECTION 5.02. Application of Proceeds

 

SECTION 5.03. Grant of License to Use Intellectual Property

 

SECTION 5.04. Securities Act, etc

 

 

 

ARTICLE VI

Indemnity, Subrogation and Subordination

 

 

 

SECTION 6.01. Indemnity and Subrogation

 

SECTION 6.02. Contribution and Subrogation

 

SECTION 6.03. Subordination

 

 

 

ARTICLE VII

Miscellaneous

 

 

 

SECTION 7.01. Notices

 

SECTION 7.02. Security Interest Absolute

 

SECTION 7.03. Survival of Agreement

 

SECTION 7.04. Binding Effect; Several Agreement

 

SECTION 7.05. Successors and Assigns

 

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification

 

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact

 

SECTION 7.08. GOVERNING LAW

 

SECTION 7.09. Waivers; Amendment

 

SECTION 7.10. WAIVER OF JURY TRIAL

 

SECTION 7.11. Severability

 

SECTION 7.12. Counterparts

 

SECTION 7.13. Headings

 

SECTION 7.14. Jurisdiction; Consent to Service of Process

 

SECTION 7.15. Additional Subsidiaries

 

SECTION 7.16. Right of Setoff

 

SECTION 7.17. Termination or Release

 

 

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule I

Subsidiary Parties

Schedule II

Equity Interests; Debt Securities

Schedule III

Intellectual Property

 

 

Exhibits

 

 

 

Exhibit I

Form of Supplement to the Collateral Agreement

Exhibit II

Form of Deposit Account Control Agreement

 

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT dated as of September 22, 2005, among SSA
GLOBAL TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower identified herein and JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMCB”), as collateral agent (in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined below).

 

Reference is made to the Credit Agreement dated as of September 22, 2005, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and JPMCB, as Administrative Agent and Collateral
Agent.  The Lenders have agreed to extend credit to the Borrower on the terms
and subject to the conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Subsidiary
Parties are subsidiaries of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower under the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit.  Accordingly, in consideration of the above recitals and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 


SECTION 1.01.  CREDIT AGREEMENT.  (A)    CAPITALIZED TERMS USED IN THIS
AGREEMENT AND NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS SPECIFIED IN THE
CREDIT AGREEMENT.  ALL TERMS (WHETHER OR NOT CAPITALIZED HEREIN) DEFINED IN THE
NEW YORK UCC AND NOT OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS
ASSIGNED THERETO IN THE NEW YORK UCC.  THE TERM “INSTRUMENT” SHALL HAVE THE
MEANING SPECIFIED IN ARTICLE 9 OF THE NEW YORK UCC.


 


(B)  THE RULES OF CONSTRUCTION SPECIFIED IN ARTICLE I OF THE CREDIT AGREEMENT
SHALL ALSO APPLY TO THIS AGREEMENT.


 


SECTION 1.02.  CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:


 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

 

“Borrower Obligations” means (a) the due and punctual payment by the Borrower of
(i) the principal of and interest (including interest accruing during the

 

--------------------------------------------------------------------------------


 

pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents, (c) the due and
punctual payment and performance of all obligations of each Loan Party under
each Hedging Agreement that (i) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (ii) is entered into after the Effective Date with any counterparty that
is a Lender or an Affiliate of a Lender at the time such Hedging Agreement is
entered into and (d) the due and punctual payment and performance of all
obligations in respect of overdrafts and other liabilities owed to any Lender
(in its individual capacity) or any of its Affiliates and arising from treasury,
depositary or cash management services or in connection with any automated
clearinghouse transfers of funds.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 

“Concentration Account” means the cash collateral account established at the
office of JPMCB pursuant to Section 4.06.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of any such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III, as updated from time to time pursuant to Section 4.05(e).

 

“Credit Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Delaware UCC” means the Uniform Commercial Code as from time to time in effect
in the State of Delaware.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in limited liability companies, beneficial interests in
trusts or other equity ownership interests in any Person and any warrants,
options or other rights to acquire any of the foregoing.

 

“Excluded Operating Account” means payroll and other operating accounts of the
Borrower or any other Grantor identified as such in one or more notices
delivered to the Collateral Agent that are not used to receive (a) payments from
any Account Debtor in respect of Accounts or (b) payments in respect of
Inventory, and containing only such amounts as are required in the Borrower’s or
such other Grantor’s good faith judgment to meet ordinary course operating
expenses anticipated to be paid within 30 days.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

“General Fund Account” means a general fund account established at the office of
JPMCB pursuant to Section 4.06.

 

“General Intangibles” means all “General Intangibles”, as defined in the New
York UCC, of any Grantor, including all choses in action and causes of action
and all other intangible personal property of every kind and nature (other than
Accounts) now owned or hereafter acquired by such Grantor, including all rights
and interests in partnerships, limited partnerships, limited liability companies
and other unincorporated entities, corporate or other business records,
indemnification claims, payment intangibles, contract rights (including rights
under leases, whether entered into as lessor or lessee, Hedging Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.

 

“Grantors” means the Borrower and the Subsidiary Parties.

 

“Guarantor Obligations” means the due and punctual payment and performance of
all the obligations of each Loan Party (other than the Borrower) under or
pursuant to this Agreement and each of the other Loan Documents.

 

“Guarantors” means the Subsidiary Parties.

 

“Intellectual Property” means, as to any Grantor, all Patents, Copyrights,
Licenses and Trademarks now owned or hereafter acquired by such Grantor.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense containing an explicit grant of Intellectual
Property rights to which any Grantor is a party, including but not limited to
the Licenses listed on

 

3

--------------------------------------------------------------------------------


 

Schedule III, as updated from time to time pursuant to Section 4.05(e).  It is
agreed that no provision of this Agreement will require the Grantors to list
Licenses that are not Material Licenses on Schedule III.

 

“Material Licenses” means all Licenses other than Licenses under which Grantors
obtain the right to use Intellectual Property owned by Persons that are not
Affiliates of such Grantors to the extent such Licenses have individual book
values and fair market values less than $500,000.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means (a) the Borrower Obligations and (b) the Guarantor
Obligations.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any such Grantor
under any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, as updated
from time to time pursuant to Section 4.05(e), and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

 

“Proceeds” has the meaning specified in §9-102 of the New York UCC.

 

4

--------------------------------------------------------------------------------


 

“Secured Parties” means (a) the Lenders and each Affiliate of a Lender to which
any obligation referred to in clause (c) or (d) of the definition of the term
“Borrower Obligations” is owed, (b) the Collateral Agent, (c) the Administrative
Agent, (d) the Issuing Bank, (e) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (f) each other
Person to which any of the Obligations is owed and (g) the successors and
permitted assigns of each of the foregoing.

 

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party as contemplated by Section 7.15.  For the avoidance of doubt, in no event
shall “Subsidiary Parties” include Foreign Subsidiaries.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any such Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos and other source or business identifiers, all registrations,
applications and recordings thereof, and all registration and application
recordings filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office
(except for intent-to-use applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
to the extent that any security interest of the Collateral Agent therein could
reasonably be expected to cause the invalidation of such application and unless
and until an Amendment of Alleged Use or a Statement of Use under
Section 1(c) or (d), as the case may be, of such Act (or the equivalent) in
respect thereof has been filed with, and accepted by, the United States Patent
and Trademark Office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, as updated from time
to time pursuant to Section 4.05(e) and (b) all goodwill associated therewith or
symbolized thereby.

 

ARTICLE II

 

Guarantee


 


SECTION 2.01.  GUARANTEES.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
GUARANTEES, JOINTLY WITH THE OTHER GUARANTORS AND SEVERALLY, AS A PRIMARY
OBLIGOR AND NOT MERELY AS A SURETY, THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE
OF THE BORROWER OBLIGATIONS.  EACH GUARANTOR FURTHER AGREES THAT THE BORROWER
OBLIGATIONS MAY

 

5

--------------------------------------------------------------------------------


 


BE EXTENDED OR RENEWED, IN WHOLE OR IN PART, WITHOUT NOTICE TO OR FURTHER ASSENT
FROM IT, AND THAT IT WILL REMAIN BOUND UPON ITS GUARANTEE NOTWITHSTANDING ANY
EXTENSION OR RENEWAL OF ANY BORROWER OBLIGATION.  EACH GUARANTOR WAIVES
PRESENTMENT TO, DEMAND OF PAYMENT FROM AND PROTEST TO THE BORROWER OR ANY OTHER
LOAN PARTY OF ANY OF THE BORROWER OBLIGATIONS, AND ALSO WAIVES NOTICE OF
ACCEPTANCE OF ITS GUARANTEE, NOTICE OF PROTEST FOR NONPAYMENT AND ALL SIMILAR
FORMALITIES.


 


SECTION 2.02.  GUARANTEE OF PAYMENT.  EACH GUARANTOR FURTHER AGREES THAT ITS
GUARANTEE HEREUNDER CONSTITUTES A GUARANTEE OF PAYMENT WHEN DUE AND NOT OF
COLLECTION, AND WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY TO ANY SECURITY HELD FOR THE PAYMENT
OF THE OBLIGATIONS OR TO ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE
BOOKS OF THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY IN FAVOR OF THE
BORROWER OR ANY OTHER PERSON.


 


SECTION 2.03.  NO LIMITATIONS, ETC.  (A)  EXCEPT FOR TERMINATION OF A
GUARANTOR’S OBLIGATIONS HEREUNDER AS EXPRESSLY PROVIDED IN SECTION 9.13 OF THE
CREDIT AGREEMENT, THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL NOT BE
SUBJECT TO ANY REDUCTION, LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY REASON,
INCLUDING ANY CLAIM OF WAIVER, RELEASE, SURRENDER, ALTERATION OR COMPROMISE, AND
SHALL NOT BE SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT OR
TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF THE BORROWER OBLIGATIONS OR OTHERWISE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL
NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY (I) THE FAILURE OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY TO ASSERT
ANY CLAIM OR DEMAND OR TO EXERCISE OR ENFORCE ANY RIGHT OR REMEDY UNDER THE
PROVISIONS OF ANY LOAN DOCUMENT OR OTHERWISE; (II) ANY RESCISSION, WAIVER,
AMENDMENT OR MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE TERMS OR PROVISIONS
OF, ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, INCLUDING WITH RESPECT TO ANY
OTHER GUARANTOR UNDER THIS AGREEMENT; (III) THE FAILURE TO PERFECT ANY SECURITY
INTEREST IN, OR THE RELEASE OF, ANY SECURITY HELD BY THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY FOR THE BORROWER OBLIGATIONS OR ANY OF THEM; (IV) ANY
DEFAULT, FAILURE OR DELAY, WILLFUL OR OTHERWISE, IN THE PERFORMANCE OF THE
BORROWER OBLIGATIONS; OR (V) ANY OTHER ACT OR OMISSION THAT MAY OR MIGHT IN ANY
MANNER OR TO ANY EXTENT VARY THE RISK OF SUCH GUARANTOR OR OTHERWISE OPERATE AS
A DISCHARGE OF SUCH GUARANTOR AS A MATTER OF LAW OR EQUITY (OTHER THAN THE
PAYMENT IN FULL IN CASH OF ALL THE BORROWER OBLIGATIONS).  EACH GUARANTOR
EXPRESSLY AUTHORIZES THE COLLATERAL AGENT TO TAKE AND HOLD SECURITY FOR THE
PAYMENT AND PERFORMANCE OF THE BORROWER OBLIGATIONS, TO EXCHANGE, WAIVE OR
RELEASE ANY OR ALL SUCH SECURITY (WITH OR WITHOUT CONSIDERATION), TO ENFORCE OR
APPLY SUCH SECURITY AND DIRECT THE ORDER AND MANNER OF ANY SALE THEREOF IN ITS
SOLE DISCRETION OR TO RELEASE OR SUBSTITUTE ANY ONE OR MORE OTHER GUARANTORS OR
OBLIGORS UPON OR IN RESPECT OF THE BORROWER OBLIGATIONS, ALL WITHOUT AFFECTING
THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER.


 


(B)  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES
ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF THE BORROWER OR ANY OTHER
LOAN PARTY OR THE UNENFORCEABILITY OF THE BORROWER OBLIGATIONS OR ANY PART
THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF THE
BORROWER OR ANY OTHER LOAN PARTY, OTHER THAN THE PAYMENT IN FULL IN CASH OF ALL
THE BORROWER OBLIGATIONS.  THE

 

6

--------------------------------------------------------------------------------


 


COLLATERAL AGENT AND THE OTHER SECURED PARTIES MAY, AT THEIR ELECTION, FORECLOSE
ON ANY SECURITY HELD BY ONE OR MORE OF THEM BY ONE OR MORE JUDICIAL OR
NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY SUCH SECURITY IN LIEU OF
FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE BORROWER OBLIGATIONS, MAKE ANY
OTHER ACCOMMODATION WITH THE BORROWER OR ANY OTHER LOAN PARTY OR EXERCISE ANY
OTHER RIGHT OR REMEDY AVAILABLE TO THEM AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY, IN EACH CASE WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF
ANY GUARANTOR HEREUNDER EXCEPT TO THE EXTENT THE BORROWER OBLIGATIONS HAVE BEEN
FULLY PAID IN CASH.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
GUARANTOR WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION EVEN THOUGH SUCH
ELECTION OPERATES, PURSUANT TO APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY
RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH GUARANTOR
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY, AS THE CASE MAY BE, OR ANY
SECURITY.


 


SECTION 2.04.  REINSTATEMENT.  EACH GUARANTOR AGREES THAT ITS GUARANTEE
HEREUNDER SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE,
IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF ANY BORROWER OBLIGATION IS
RESCINDED OR MUST OTHERWISE BE RESTORED BY THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY UPON THE BANKRUPTCY OR REORGANIZATION OF THE BORROWER, ANY OTHER
LOAN PARTY OR OTHERWISE.


 


SECTION 2.05.  AGREEMENT TO PAY; SUBROGATION.  IN FURTHERANCE OF THE FOREGOING
AND NOT IN LIMITATION OF ANY OTHER RIGHT THAT THE COLLATERAL AGENT OR ANY OTHER
SECURED PARTY HAS AT LAW OR IN EQUITY AGAINST ANY GUARANTOR BY VIRTUE HEREOF,
UPON THE FAILURE OF THE BORROWER OR ANY OTHER LOAN PARTY TO PAY ANY BORROWER
OBLIGATION WHEN AND AS THE SAME SHALL BECOME DUE, WHETHER AT MATURITY, BY
ACCELERATION, AFTER NOTICE OF PREPAYMENT OR OTHERWISE, EACH GUARANTOR HEREBY
PROMISES TO AND WILL FORTHWITH PAY, OR CAUSE TO BE PAID, TO THE COLLATERAL AGENT
FOR DISTRIBUTION TO THE APPLICABLE SECURED PARTIES IN CASH THE AMOUNT OF SUCH
UNPAID BORROWER OBLIGATION.  UPON PAYMENT BY ANY GUARANTOR OF ANY SUMS TO THE
COLLATERAL AGENT AS PROVIDED ABOVE, ALL RIGHTS OF SUCH GUARANTOR AGAINST THE
BORROWER OR ANY OTHER GUARANTOR ARISING AS A RESULT THEREOF BY WAY OF RIGHT OF
SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR OTHERWISE SHALL IN ALL
RESPECTS BE SUBJECT TO ARTICLE VI.


 


SECTION 2.06.  INFORMATION.  EACH GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING
AND KEEPING ITSELF INFORMED OF THE BORROWER’S AND EACH OTHER LOAN PARTY’S
FINANCIAL CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE
RISK OF NONPAYMENT OF THE BORROWER OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT
OF THE RISKS THAT SUCH GUARANTOR ASSUMES AND INCURS HEREUNDER, AND AGREES THAT
NONE OF THE COLLATERAL AGENT OR THE OTHER SECURED PARTIES WILL HAVE ANY DUTY TO
ADVISE SUCH GUARANTOR OF INFORMATION KNOWN TO IT OR ANY OF THEM REGARDING SUCH
CIRCUMSTANCES OR RISKS.

 

ARTICLE III

 

Pledge of Securities

 


SECTION 3.01.  PLEDGE.  AS SECURITY FOR THE OBLIGATIONS, EACH GRANTOR HEREBY
PLEDGES TO THE COLLATERAL AGENT, ITS SUCCESSORS AND PERMITTED ASSIGNS, FOR THE
BENEFIT OF THE SECURED PARTIES, AND HEREBY GRANTS TO THE COLLATERAL AGENT, ITS
SUCCESSORS

 

7

--------------------------------------------------------------------------------


 


AND PERMITTED ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, A SECURITY
INTEREST IN, ALL SUCH GRANTOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER
(A) THE EQUITY INTERESTS DIRECTLY OWNED BY IT AND LISTED ON SCHEDULE II AND ANY
OTHER EQUITY INTERESTS NOW OWNED BY IT OR OBTAINED BY IT IN THE FUTURE AND ALL
CERTIFICATES REPRESENTING SUCH EQUITY INTERESTS (THE “PLEDGED STOCK”); PROVIDED
THAT THE PLEDGED STOCK SHALL NOT INCLUDE EXCLUDED EQUITY INTERESTS; (B)(I) THE
DEBT SECURITIES AND INTERCOMPANY LOANS AND ADVANCES LISTED OPPOSITE THE NAME OF
SUCH GRANTOR ON SCHEDULE II, (II) ANY OTHER DEBT SECURITIES, INTERCOMPANY LOANS
OR ADVANCES NOW OWNED OR OWED TO OR IN THE FUTURE ISSUED OR OWED TO SUCH GRANTOR
AND (III) ALL PROMISSORY NOTES AND OTHER INSTRUMENTS EVIDENCING SUCH DEBT
SECURITIES OR INTERCOMPANY LOANS OR ADVANCES (THE “PLEDGED DEBT SECURITIES”);
(C)  SUBJECT TO SECTION 3.06, ALL PAYMENTS OF PRINCIPAL OR INTEREST, DIVIDENDS,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF, IN EXCHANGE FOR OR UPON THE CONVERSION OF,
AND ALL OTHER PROCEEDS RECEIVED IN RESPECT OF, THE SECURITIES REFERRED TO IN
CLAUSES (A) AND (B) ABOVE; (D) SUBJECT TO SECTION 3.06, ALL RIGHTS AND
PRIVILEGES OF SUCH GRANTOR WITH RESPECT TO THE SECURITIES AND OTHER PROPERTY
REFERRED TO IN CLAUSES (A), (B) AND (C) ABOVE; AND (E) ALL PROCEEDS OF ANY OF
THE FOREGOING (THE ITEMS REFERRED TO IN CLAUSES (A) THROUGH (E) ABOVE BEING
COLLECTIVELY REFERRED TO AS THE “PLEDGED COLLATERAL”).


 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

 


SECTION 3.02.  DELIVERY OF THE PLEDGED COLLATERAL.  (A)  EACH GRANTOR AGREES
PROMPTLY TO DELIVER OR CAUSE TO BE DELIVERED TO THE COLLATERAL AGENT ANY AND ALL
PLEDGED SECURITIES, EXCEPT AS OTHERWISE EXCLUDED UNDER THIS AGREEMENT.


 


(B)  UPON DELIVERY TO THE COLLATERAL AGENT, (I) ANY PLEDGED SECURITIES SHALL, IF
“CERTIFICATED” (AS DEFINED IN THE NEW YORK UCC) OR REQUIRED TO BE CERTIFICATED
UNDER SECTION 3.04 OR SECTION 6.04(E) OF THE CREDIT AGREEMENT, BE ACCOMPANIED BY
STOCK OR NOTE POWERS, AS THE CASE MAY BE, DULY EXECUTED IN BLANK OR OTHER
INSTRUMENTS OF TRANSFER REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND BY
SUCH OTHER INSTRUMENTS AND DOCUMENTS NECESSARY (OR THAT THE COLLATERAL AGENT IN
GOOD FAITH AFTER CONSULTATION WITH THE APPLICABLE GRANTOR DEEMS ADVISABLE) TO
PERFECT THE COLLATERAL AGENT’S INTEREST UNDER THIS AGREEMENT AND (II) ALL OTHER
PROPERTY COMPRISING PART OF THE PLEDGED COLLATERAL SHALL BE ACCOMPANIED BY
PROPER INSTRUMENTS OF ASSIGNMENT DULY EXECUTED BY THE APPLICABLE GRANTOR AND
SUCH OTHER INSTRUMENTS OR DOCUMENTS NECESSARY (OR THAT THE COLLATERAL AGENT IN
GOOD FAITH AFTER CONSULTATION WITH THE APPLICABLE GRANTOR DEEMS ADVISABLE) TO
PERFECT THE COLLATERAL AGENT’S SECURITY INTEREST UNDER THIS AGREEMENT.  EACH
DELIVERY OF PLEDGED SECURITIES SHALL BE ACCOMPANIED BY A SCHEDULE DESCRIBING
SUCH PLEDGED SECURITIES, WHICH SCHEDULE SHALL BE ATTACHED HERETO AS SCHEDULE II
AND MADE A PART HEREOF; PROVIDED THAT FAILURE TO ATTACH ANY SUCH SCHEDULE HERETO
SHALL NOT AFFECT THE VALIDITY OF SUCH PLEDGE OF SUCH PLEDGED SECURITIES AND
SHALL NOT CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.  EACH SCHEDULE SO
DELIVERED SHALL AUTOMATICALLY SUPPLEMENT AND MODIFY ANY PRIOR SCHEDULES SO
DELIVERED.

 

8

--------------------------------------------------------------------------------


 


SECTION 3.03.  REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE GRANTORS JOINTLY
AND SEVERALLY REPRESENT, WARRANT AND COVENANT TO AND WITH THE COLLATERAL AGENT,
FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, THAT:


 

(A) SCHEDULE II CORRECTLY SETS FORTH THE PERCENTAGE OF THE ISSUED AND
OUTSTANDING UNITS OF EACH CLASS OF THE EQUITY INTERESTS OF THE ISSUER THEREOF
REPRESENTED BY THE PLEDGED STOCK AND CORRECTLY SETS FORTH ALL PLEDGED STOCK AND
PLEDGED DEBT SECURITIES REQUIRED TO BE PLEDGED HEREUNDER IN ORDER TO SATISFY THE
COLLATERAL AND GUARANTEE REQUIREMENT;

 

(B) THE PLEDGED STOCK AND PLEDGED DEBT SECURITIES ISSUED BY THE BORROWER OR ANY
SUBSIDIARY HAVE BEEN DULY AND VALIDLY AUTHORIZED AND ISSUED BY THE ISSUERS
THEREOF AND (I) IN THE CASE OF PLEDGED STOCK, ARE FULLY PAID AND NONASSESSABLE
AND (II) IN THE CASE OF PLEDGED DEBT SECURITIES, ARE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE ISSUERS THEREOF;

 

(C) EXCEPT FOR THE SECURITY INTERESTS GRANTED HEREUNDER, EACH GRANTOR (I) IS
AND, SUBJECT TO ANY SALES, TRANSFERS OR OTHER DISPOSITIONS MADE IN COMPLIANCE
WITH THE CREDIT AGREEMENT, WILL CONTINUE TO BE THE DIRECT OWNER, BENEFICIALLY
AND OF RECORD, OF THE PLEDGED SECURITIES INDICATED ON SCHEDULE II AS BEING OWNED
BY SUCH GRANTOR, (II) HOLDS THE SAME FREE AND CLEAR OF ALL LIENS, OTHER THAN
LIENS CREATED BY THIS AGREEMENT AND LIENS PERMITTED BY SECTION 6.02 OF THE
CREDIT AGREEMENT AND (III) WILL MAKE NO ASSIGNMENT, PLEDGE, HYPOTHECATION OR
TRANSFER OF, OR CREATE OR PERMIT TO EXIST ANY SECURITY INTEREST IN OR OTHER LIEN
ON, THE PLEDGED COLLATERAL, OTHER THAN LIENS CREATED BY THIS AGREEMENT, LIENS
PERMITTED BY SECTION 6.02 OF THE CREDIT AGREEMENT AND SALES, TRANSFERS AND OTHER
DISPOSITIONS MADE IN COMPLIANCE WITH THE CREDIT AGREEMENT;

 

(D) EXCEPT FOR RESTRICTIONS AND LIMITATIONS IMPOSED BY THE LOAN DOCUMENTS OR
SECURITIES LAWS GENERALLY OR ANY OTHER REQUIREMENT OF LAW OR, TO THE EXTENT
PERMITTED BY SECTION 6.10 OF THE CREDIT AGREEMENT, THE PLEDGED COLLATERAL IS AND
WILL CONTINUE TO BE FREELY TRANSFERABLE AND ASSIGNABLE, AND NONE OF THE PLEDGED
COLLATERAL WITH BOOK OR FAIR MARKET VALUE IN EXCESS OF $500,000 IS OR WILL BE
SUBJECT TO ANY OPTION, RIGHT OF FIRST REFUSAL, SHAREHOLDERS AGREEMENT, CHARTER
OR BY-LAW PROVISIONS OR CONTRACTUAL RESTRICTION OF ANY NATURE THAT MIGHT
PROHIBIT, IMPAIR, DELAY OR OTHERWISE ADVERSELY AFFECT THE PLEDGE OF SUCH PLEDGED
COLLATERAL HEREUNDER, THE SALE OR DISPOSITION THEREOF PURSUANT HERETO OR THE
EXERCISE BY THE COLLATERAL AGENT OF RIGHTS AND REMEDIES HEREUNDER, IN EACH CASE,
IN ANY MATERIAL RESPECT, EXCEPT, IN THE CASE OF PLEDGED COLLATERAL THAT IS
ISSUED BY A PERSON THAT IS NOT A GRANTOR, ANY OF THE FOREGOING TO THE EXTENT
ENTERED INTO, GRANTED, ISSUED OR PERMITTED TO EXIST BY SUCH PERSON OTHER THAN AT
THE REQUEST OR DEMAND OF ANY GRANTOR;

 

(E) EACH GRANTOR (I) HAS THE POWER AND AUTHORITY TO PLEDGE THE PLEDGED
COLLATERAL PLEDGED BY IT HEREUNDER IN THE MANNER HEREBY DONE OR CONTEMPLATED AND
(II) WILL DEFEND ITS TITLE OR INTEREST THERETO OR THEREIN AGAINST ANY AND ALL
LIENS

 

9

--------------------------------------------------------------------------------


 

(OTHER THAN THE LIEN CREATED BY THIS AGREEMENT AND ANY LIEN PERMITTED BY
SECTION 6.02 OF THE CREDIT AGREEMENT), HOWEVER, ARISING, OF ALL PERSONS
WHOMSOEVER;

 

(F) NO CONSENT OF ANY OTHER PERSON (INCLUDING SHAREHOLDERS, PARTNERS, MEMBERS OR
CREDITORS OF ANY GRANTOR) AND NO CONSENT OR APPROVAL OF ANY GOVERNMENTAL
AUTHORITY, ANY SECURITIES EXCHANGE OR ANY OTHER PERSON WAS OR IS NECESSARY TO
THE VALIDITY OF THE PLEDGE OF THE PLEDGED COLLATERAL EFFECTED HEREBY (OTHER THAN
SUCH AS HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT); AND

 

(G) BY VIRTUE OF THE EXECUTION AND DELIVERY BY THE GRANTORS OF THIS AGREEMENT,
WHEN ANY PLEDGED SECURITIES ARE DELIVERED TO THE COLLATERAL AGENT IN ACCORDANCE
WITH THIS AGREEMENT, THE COLLATERAL AGENT WILL OBTAIN A PERFECTED LIEN UPON AND
SECURITY INTEREST IN SUCH PLEDGED SECURITIES AS SECURITY FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS, TO THE EXTENT, IN THE CASE OF PLEDGED SECURITIES
OF FOREIGN SUBSIDIARIES, THE PERFECTION OF SUCH PLEDGED SECURITIES IS GOVERNED
BY ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE.

 


SECTION 3.04.  CERTIFICATION OF LIMITED LIABILITY COMPANY AND LIMITED
PARTNERSHIP INTERESTS.  (A)  THE GRANTORS ACKNOWLEDGE AND AGREE THAT (I) EACH
INTEREST IN ANY LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP THAT IS A
DOMESTIC SUBSIDIARY ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA,
ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA, PLEDGED HEREUNDER AND REPRESENTED
BY A CERTIFICATE, SHALL BE A “SECURITY” WITHIN THE MEANING OF ARTICLE 8 OF THE
NEW YORK UCC AND SHALL BE GOVERNED BY ARTICLE 8 OF THE NEW YORK UCC AND
(II) EACH SUCH INTEREST SHALL AT ALL TIMES HEREAFTER BE REPRESENTED BY A
CERTIFICATE.


 


(B)  THE GRANTORS FURTHER ACKNOWLEDGE AND AGREE THAT (I) EACH INTEREST IN ANY
LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP THAT IS A DOMESTIC SUBSIDIARY
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR
THE DISTRICT OF COLUMBIA, PLEDGED HEREUNDER AND NOT REPRESENTED BY A CERTIFICATE
SHALL NOT BE A “SECURITY” WITHIN THE MEANING OF ARTICLE 8 OF THE NEW YORK UCC
AND SHALL NOT BE GOVERNED BY ARTICLE 8 OF THE NEW YORK UCC, AND (II) THE
GRANTORS SHALL AT NO TIME ELECT TO TREAT ANY SUCH INTEREST AS A “SECURITY”
WITHIN THE MEANING OF ARTICLE 8 OF THE NEW YORK UCC OR CAUSE OR PERMIT THE
ISSUANCE OF ANY CERTIFICATE REPRESENTING SUCH INTEREST, UNLESS THE APPLICABLE
GRANTOR OR GRANTORS PROVIDE PRIOR WRITTEN NOTIFICATION TO THE COLLATERAL AGENT
AND IMMEDIATELY DELIVER ANY SUCH CERTIFICATE TO THE COLLATERAL AGENT UNDER THIS
AGREEMENT.


 


SECTION 3.05.  REGISTRATION IN NOMINEE NAME; DENOMINATIONS.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT, ON
BEHALF OF THE SECURED PARTIES, SHALL HAVE THE RIGHT TO HOLD THE PLEDGED
SECURITIES IN ITS OWN NAME AS PLEDGEE, THE NAME OF ITS NOMINEE (AS PLEDGEE OR AS
SUB-AGENT) OR THE NAME OF THE APPLICABLE GRANTOR, ENDORSED OR ASSIGNED IN BLANK
OR IN FAVOR OF THE COLLATERAL AGENT.  THE COLLATERAL AGENT SHALL, UPON
REASONABLE REQUEST AND FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, HAVE THE RIGHT TO EXCHANGE THE CERTIFICATES REPRESENTING
PLEDGED SECURITIES FOR CERTIFICATES OF SMALLER OR LARGER DENOMINATIONS FOR ANY
PURPOSE CONSISTENT WITH THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


SECTION 3.06.  VOTING RIGHTS; DIVIDENDS AND INTEREST.  (A)  UNLESS AND UNTIL AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE COLLATERAL AGENT
SHALL HAVE PROVIDED WRITTEN NOTICE TO THE GRANTORS THAT THEIR RIGHTS IN RESPECT
OF THE PLEDGED SECURITIES UNDER THIS SECTION ARE BEING SUSPENDED:


 

(I) EACH GRANTOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING AND/OR OTHER
RIGHTS AND POWERS INURING TO AN OWNER OF PLEDGED SECURITIES OR ANY PART THEREOF
FOR ANY PURPOSE CONSISTENT WITH THE TERMS OF THIS AGREEMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(II) THE COLLATERAL AGENT SHALL EXECUTE AND DELIVER TO EACH GRANTOR, OR CAUSE TO
BE EXECUTED AND DELIVERED TO SUCH GRANTOR, ALL SUCH PROXIES, POWERS OF ATTORNEY,
CERTIFICATES AND OTHER INSTRUMENTS AS SUCH GRANTOR MAY REASONABLY REQUEST FOR
THE PURPOSE OF ENABLING SUCH GRANTOR TO (A) EXERCISE THE VOTING AND/OR RIGHTS
AND POWERS IT IS ENTITLED TO EXERCISE PURSUANT TO SUBPARAGRAPH (I) ABOVE,
(B) RECEIVE DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS IT IS
ENTITLED TO RECEIVE PURSUANT TO CLAUSE (III) BELOW AND (C) SELL, TRANSFER OR
OTHERWISE DISPOSE OF PLEDGED COLLATERAL TO THE EXTENT PERMITTED UNDER THE CREDIT
AGREEMENT.

 

(III) EACH GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS PAID ON OR DISTRIBUTED IN
RESPECT OF THE PLEDGED SECURITIES TO THE EXTENT AND ONLY TO THE EXTENT THAT SUCH
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS ARE PERMITTED BY, AND
OTHERWISE PAID OR DISTRIBUTED IN ACCORDANCE WITH, THE TERMS AND CONDITIONS OF
THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE LAWS; PROVIDED
THAT ANY DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS THAT WOULD
CONSTITUTE PLEDGED STOCK OR PLEDGED DEBT SECURITIES, WHETHER RESULTING FROM A
SUBDIVISION, COMBINATION OR RECLASSIFICATION OF THE OUTSTANDING EQUITY INTERESTS
OF THE ISSUER OF ANY PLEDGED SECURITIES OR RECEIVED IN EXCHANGE FOR PLEDGED
SECURITIES OR ANY PART THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY
MERGER, CONSOLIDATION, ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH
ISSUER MAY BE A PARTY OR OTHERWISE, SHALL BE AND BECOME PART OF THE PLEDGED
COLLATERAL AND, IF RECEIVED BY ANY GRANTOR, SHALL NOT BE COMMINGLED BY SUCH
GRANTOR WITH ANY OF ITS OTHER FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE AND
APART THEREFROM, SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT
AND SHALL BE SUBJECT TO THE SECURITY INTEREST OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES.


 


(B)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL
RIGHTS OF ANY GRANTOR TO DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS
THAT SUCH GRANTOR IS AUTHORIZED TO RECEIVE PURSUANT TO PARAGRAPH (A)(III) OF
THIS SECTION SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN
THE COLLATERAL AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND
AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS, INTEREST, PRINCIPAL OR OTHER
DISTRIBUTIONS.  ALL DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS
RECEIVED BY ANY GRANTOR CONTRARY TO THE PROVISIONS OF THIS SECTION SHALL BE HELD
IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT, SHALL BE SEGREGATED FROM OTHER
PROPERTY OR FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH DELIVERED TO THE
COLLATERAL AGENT UPON DEMAND IN THE FORM IN WHICH SO RECEIVED (WITH ANY
NECESSARY ENDORSEMENT).  ANY

 

11

--------------------------------------------------------------------------------


 


AND ALL MONEY AND OTHER PROPERTY PAID OVER TO OR RECEIVED BY THE COLLATERAL
AGENT PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH (B) SHALL BE RETAINED BY THE
COLLATERAL AGENT IN AN ACCOUNT TO BE ESTABLISHED BY THE COLLATERAL AGENT UPON
RECEIPT OF SUCH MONEY OR OTHER PROPERTY AND SHALL BE APPLIED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.02.  TO THE EXTENT NOT REQUIRED TO BE APPLIED AS
PROVIDED HEREIN, SUCH DEPOSITS SHALL BE INVESTED IN OBLIGATIONS (WHICH SHALL BE
SELECTED BY, AND MAY BE OBLIGATIONS OF, THE COLLATERAL AGENT) EARNING INTEREST
AT AN OVERNIGHT RATE, WHICH INVESTMENTS SHALL BE MADE AT THE BORROWER’S RISK AND
EXPENSE.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED AND THE BORROWER
HAS DELIVERED TO THE COLLATERAL AGENT A CERTIFICATE TO THAT EFFECT AND ANY
ACCELERATION OF THE OBLIGATIONS HAS BEEN RESCINDED, NULLIFIED OR OTHERWISE
CANCELLED, THE COLLATERAL AGENT SHALL, WITHIN 5 BUSINESS DAYS REPAY TO EACH
GRANTOR (WITH INTEREST, IF ANY) ALL DIVIDENDS, INTEREST, PRINCIPAL OR OTHER
DISTRIBUTIONS THAT SUCH GRANTOR WOULD OTHERWISE BE PERMITTED TO RETAIN PURSUANT
TO THE TERMS OF PARAGRAPH (A)(III) OF THIS SECTION AND THAT REMAIN IN SUCH
ACCOUNT.


 


(C)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
AFTER THE COLLATERAL AGENT SHALL HAVE PROVIDED NOTICE TO THE GRANTORS OF THE
SUSPENSION OF THEIR RIGHTS UNDER SUB-PARAGRAPH (A)(I) OF THIS SECTION 3.06, ALL
RIGHTS OF ANY GRANTOR TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS IT
IS ENTITLED TO EXERCISE PURSUANT TO PARAGRAPH (A)(I) OF THIS SECTION, AND THE
OBLIGATIONS OF THE COLLATERAL AGENT UNDER PARAGRAPH (A)(II) OF THIS SECTION,
SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE COLLATERAL
AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO EXERCISE
SUCH VOTING AND CONSENSUAL RIGHTS AND POWERS; PROVIDED THAT, UNLESS OTHERWISE
DIRECTED BY THE REQUIRED LENDERS, THE COLLATERAL AGENT SHALL HAVE THE RIGHT FROM
TIME TO TIME FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT TO PERMIT THE GRANTORS TO EXERCISE SUCH RIGHTS.


 


AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED AND THE BORROWER HAS
DELIVERED TO THE COLLATERAL AGENT A CERTIFICATE TO THAT EFFECT, EACH GRANTOR
WILL HAVE THE RIGHT TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS THAT
SUCH GRANTOR WOULD OTHERWISE BE ENTITLED TO EXERCISE PURSUANT TO THE TERMS OF
PARAGRAPH (A)(I) ABOVE.


 

ARTICLE IV

 

Security Interests in Personal Property


 


SECTION 4.01.  SECURITY INTEREST.  (A)  AS SECURITY FOR THE OBLIGATIONS, EACH
GRANTOR HEREBY PLEDGES TO THE COLLATERAL AGENT, ITS SUCCESSORS AND PERMITTED
ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, AND HEREBY GRANTS TO THE
COLLATERAL AGENT, ITS SUCCESSORS AND PERMITTED ASSIGNS, FOR THE BENEFIT OF THE
SECURED PARTIES, A SECURITY INTEREST (THE “SECURITY INTEREST”) IN ALL RIGHT,
TITLE AND INTEREST IN OR TO ANY AND ALL OF THE FOLLOWING ASSETS AND PROPERTIES
NOW OWNED OR AT ANY TIME HEREAFTER ACQUIRED BY SUCH GRANTOR OR IN WHICH SUCH
GRANTOR NOW HAS OR AT ANY TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR
INTEREST (COLLECTIVELY, THE “ARTICLE 9 COLLATERAL”):


 

(I) ALL ACCOUNTS;

 

12

--------------------------------------------------------------------------------


 

(II) ALL CHATTEL PAPER;

 

(III) ALL DEPOSIT ACCOUNTS AND ALL CASH AND OTHER ASSETS THEREIN;

 

(IV) ALL DOCUMENTS;

 

(V) ALL EQUIPMENT;

 

(VI) ALL FIXTURES;

 

(VII) ALL GENERAL INTANGIBLES;

 

(VIII) ALL INSTRUMENTS;

 

(IX) ALL INVENTORY;

 

(X) ALL INVESTMENT PROPERTY;

 

(XI) ALL LETTER-OF-CREDIT RIGHTS;

 

(XII) ALL COMMERCIAL TORT CLAIMS;

 

(XIII) ALL BOOKS AND RECORDS PERTAINING TO THE ARTICLE 9 COLLATERAL; AND

 

(XIV) TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS AND PRODUCTS OF ANY AND
ALL OF THE FOREGOING AND ALL COLLATERAL SECURITY AND GUARANTEES GIVEN BY ANY
PERSON WITH RESPECT TO ANY OF THE FOREGOING.

 

NOTWITHSTANDING THE FOREGOING AND IN ADDITION TO THE LIMITATIONS AND
QUALIFICATIONS SET FORTH IN THE DEFINITION OF “COLLATERAL AND GUARANTEE
REQUIREMENT”, THE ARTICLE 9 COLLATERAL SHALL NOT INCLUDE (I) ANY EXCLUDED EQUITY
INTERESTS, OR (II) ANY RIGHTS OF THE GRANTORS UNDER CONTRACTS, AGREEMENTS
(INCLUDING LICENSES), PERMITS AND LICENSES TO THE EXTENT THAT SUCH CONTRACTS,
AGREEMENTS, PERMITS OR LICENSES CONTAIN VALID AND EFFECTIVE PROHIBITIONS ON THE
CREATION OF SECURITY INTERESTS IN SUCH RIGHTS (OR GIVE THE APPLICABLE
COUNTERPARTY THE RIGHT TO TERMINATE ANY OF THE FOREGOING OR CONSTITUTE A BREACH
THEREUNDER OR A VIOLATION THEREOF) AND CONSENTS FROM THE APPLICABLE
COUNTERPARTIES TO THE CREATION OF THE SECURITY INTEREST HAVE NOT BEEN OBTAINED,
EXCEPT THAT RIGHTS UNDER SUCH CONTRACTS WILL BE INCLUDED IN THE ARTICLE 9
COLLATERAL TO THE EXTENT THAT SUCH PROHIBITIONS ARE NOT ENFORCEABLE BY REASON OF
THE PROVISIONS OF SECTION 9-406, 9-407, 9-408 OR 9-409 OF THE APPLICABLE UNIFORM
COMMERCIAL CODE OR ANY OTHER APPLICABLE LAW LIMITING THE ENFORCEABILITY OF
RESTRICTIONS ON THE CREATION OF SECURITY INTERESTS.  THE GRANTORS AGREE TO USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL SUCH CONSENTS AS MAY BE REQUIRED
IN ORDER THAT RIGHTS OF THE GRANTORS UNDER CONTRACTS, AGREEMENTS (INCLUDING
LICENSES), PERMITS AND LICENSES, TO THE EXTENT SUCH CONTRACTS, AGREEMENTS,
PERMITS OR LICENSES, INDIVIDUALLY OR IN THE AGGREGATE, ARE MATERIAL TO THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE, WILL NOT BE
EXCLUDED FROM THE COLLATERAL BY REASON OF THE IMMEDIATELY PRECEDING SENTENCE.

 

13

--------------------------------------------------------------------------------


 


(B)  EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES THE COLLATERAL AGENT AT ANY TIME
AND FROM TIME TO TIME TO FILE (WITH COPIES TO BE DELIVERED TO THE BORROWER WITH
REASONABLE PROMPTNESS AFTER SUCH FILING) IN ANY RELEVANT JURISDICTION, WITHOUT
THE SIGNATURE OF SUCH GRANTOR, ANY INITIAL FINANCING STATEMENTS (INCLUDING
FIXTURE FILINGS) WITH RESPECT TO THE ARTICLE 9 COLLATERAL OR ANY PART THEREOF
AND AMENDMENTS THERETO THAT THE COLLATERAL AGENT DETERMINES TO BE NECESSARY (OR
THAT THE COLLATERAL AGENT IN GOOD FAITH AFTER CONSULTATION WITH THE APPLICABLE
GRANTOR DEEMS ADVISABLE) TO PERFECT, CONFIRM, CONTINUE, ENFORCE OR PROTECT THE
SECURITY INTEREST GRANTED BY SUCH GRANTOR, EACH SUCH FINANCING STATEMENT OR
AMENDMENT TO NAME SUCH GRANTOR AS DEBTOR AND THE COLLATERAL AGENT AS SECURED
PARTY AND TO CONTAIN THE INFORMATION REQUIRED BY ARTICLE 9 OF THE UNIFORM
COMMERCIAL CODE OF EACH APPLICABLE JURISDICTION.  EACH GRANTOR AGREES TO PROVIDE
SUCH INFORMATION TO THE COLLATERAL AGENT PROMPTLY UPON WRITTEN REQUEST.


 

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office and United States Copyright Office (or any successor office
or any similar office in any other country) such documents as it may determine
to be necessary (or that the Collateral Agent in good faith after consultation
with the applicable Grantor deems advisable) for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
any Grantor, without the signature of such Grantor, and naming such Grantor or
the Grantors as debtors and the Collateral Agent as secured party (with copies
to be delivered to the Borrower with reasonable promptness after such filing).

 


(C)  THE SECURITY INTEREST IS GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR MODIFY,
ANY OBLIGATION OR LIABILITY OF ANY GRANTOR WITH RESPECT TO OR ARISING OUT OF THE
ARTICLE 9 COLLATERAL.


 


SECTION 4.02.  REPRESENTATIONS AND WARRANTIES.  THE GRANTORS JOINTLY AND
SEVERALLY REPRESENT AND WARRANT TO THE COLLATERAL AGENT AND THE SECURED PARTIES
THAT:


 


(A)  EACH GRANTOR HAS GOOD AND VALID RIGHTS IN AND TITLE TO THE ARTICLE 9
COLLATERAL WITH RESPECT TO WHICH IT HAS GRANTED A SECURITY INTEREST HEREUNDER
AND HAS FULL POWER AND AUTHORITY TO GRANT TO THE COLLATERAL AGENT THE SECURITY
INTEREST IN SUCH ARTICLE 9 COLLATERAL PURSUANT HERETO AND TO EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
WITHOUT THE CONSENT OR APPROVAL OF ANY OTHER PERSON OTHER THAN ANY CONSENT OR
APPROVAL THAT HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT OR THAT IS NOT
REQUIRED AFTER GIVING EFFECT TO ANY APPLICABLE LAW.


 


(B)  THE PERFECTION CERTIFICATE HAS BEEN DULY PREPARED, COMPLETED AND EXECUTED
AND THE INFORMATION SET FORTH THEREIN, INCLUDING THE EXACT LEGAL NAME OF EACH
GRANTOR AND THE JURISDICTION OF ORGANIZATION OF EACH GRANTOR, IS CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS AS OF THE EFFECTIVE DATE.  THE UNIFORM
COMMERCIAL CODE FINANCING

 

14

--------------------------------------------------------------------------------


 

statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations containing a description of the Article 9
Collateral prepared by the Collateral Agent for filing in each governmental,
municipal or other office specified in Schedule 6 to the Perfection Certificate
have been reviewed by the Grantors and are acknowledged by the Grantors as being
complete and correct, and such financing statements, filings, recordings or
registrations are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights) that are necessary as of the Effective Date to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the ratable benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.  Each Grantor shall ensure that a
fully executed agreement in the form hereof containing a description of all
Article 9 Collateral consisting of Intellectual Property with respect to United
States Patents and United States registered Trademarks (and Trademarks for which
applications for United States registration are pending) and United States
registered Copyrights have been delivered to the Collateral Agent for recording
with the United States Patent and Trademark Office and the United States
Copyright Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205
and the regulations thereunder, as applicable, and otherwise as may be required
pursuant to the laws of any other applicable jurisdiction, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the ratable benefit of the Secured Parties)
in respect of all Article 9 Collateral consisting of such Intellectual Property
in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, or in any other necessary jurisdiction, and,
assuming the proper recordation thereof, no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary in
the United States (other than such actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).

 


(C)  THE SECURITY INTEREST CONSTITUTES (I) A LEGAL AND VALID SECURITY INTEREST
IN ALL THE ARTICLE 9 COLLATERAL SECURING THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS, (II) SUBJECT TO THE FILINGS DESCRIBED IN SECTION 4.02(B), A
PERFECTED SECURITY INTEREST IN ALL ARTICLE 9 COLLATERAL IN WHICH A SECURITY
INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTERING A FINANCING
STATEMENT OR ANALOGOUS DOCUMENT IN THE UNITED STATES (OR ANY POLITICAL
SUBDIVISION THEREOF) AND ITS TERRITORIES AND POSSESSIONS PURSUANT TO THE UNIFORM
COMMERCIAL CODE OR OTHER APPLICABLE LAW IN SUCH JURISDICTIONS AND (III) A
SECURITY INTEREST THAT SHALL BE PERFECTED IN ALL ARTICLE 9 COLLATERAL IN WHICH A
SECURITY INTEREST MAY BE PERFECTED UPON THE RECEIPT AND RECORDING OF THIS
AGREEMENT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE, AS APPLICABLE.  THE

 

15

--------------------------------------------------------------------------------


 


SECURITY INTEREST IS AND SHALL BE PRIOR TO ANY OTHER LIEN ON ANY OF THE
ARTICLE 9 COLLATERAL, OTHER THAN LIENS EXPRESSLY PERMITTED UNDER SECTION 6.02 OF
THE CREDIT AGREEMENT.


 


(D)  THE ARTICLE 9 COLLATERAL IS OWNED BY THE GRANTORS FREE AND CLEAR OF ANY
LIEN, OTHER THAN LIENS EXPRESSLY PERMITTED UNDER SECTION 6.02 OF THE CREDIT
AGREEMENT.  NONE OF THE GRANTORS HAS FILED OR CONSENTED TO THE FILING OF (I) ANY
FINANCING STATEMENT OR ANALOGOUS DOCUMENT UNDER THE UNIFORM COMMERCIAL CODE OR
ANY OTHER APPLICABLE LAWS COVERING ANY ARTICLE 9 COLLATERAL, (II) ANY ASSIGNMENT
IN WHICH ANY GRANTOR ASSIGNS ANY ARTICLE 9 COLLATERAL OR ANY SECURITY AGREEMENT
OR SIMILAR INSTRUMENT COVERING ANY ARTICLE 9 COLLATERAL WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE OR (III) ANY
ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY ARTICLE 9 COLLATERAL OR ANY SECURITY
AGREEMENT OR SIMILAR INSTRUMENT COVERING ANY ARTICLE 9 COLLATERAL WITH ANY
FOREIGN GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE, WHICH FINANCING STATEMENT OR
ANALOGOUS DOCUMENT, ASSIGNMENT, SECURITY AGREEMENT OR SIMILAR INSTRUMENT IS
STILL IN EFFECT, EXCEPT, IN EACH CASE, FOR LIENS EXPRESSLY PERMITTED UNDER
SECTION 6.02 OF THE CREDIT AGREEMENT.


 


SECTION 4.03.  COVENANTS.  (A)   WITHOUT LIMITING SECTION 5.03 OF THE CREDIT
AGREEMENT, EACH GRANTOR AGREES PROMPTLY (AND IN ANY EVENT WITHIN 10 BUSINESS
DAYS) TO NOTIFY THE COLLATERAL AGENT IN WRITING OF ANY CHANGE (I)  IN ITS LEGAL
NAME OR TYPE OF ORGANIZATION OR (II) IN THE OWNERSHIP OF ANY EQUITY INTEREST
PLEDGED UNDER THIS AGREEMENT.  EACH GRANTOR AGREES PROMPTLY TO PROVIDE THE
COLLATERAL AGENT WITH CERTIFIED ORGANIZATIONAL DOCUMENTS REFLECTING ANY OF THE
CHANGES DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE.  EACH GRANTOR AGREES
NOT TO EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE FIRST SENTENCE OF THIS
PARAGRAPH UNLESS ALL FILINGS HAVE BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR
OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE COLLATERAL AGENT TO CONTINUE AT ALL
TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED FIRST PRIORITY
SECURITY INTEREST IN ALL THE ARTICLE 9 COLLATERAL IN WHICH A SECURITY INTEREST
MAY BE PERFECTED.


 


(B)  EACH GRANTOR AGREES TO COMPLY WITH THE OBLIGATIONS SET FORTH IN
SECTION 5.09 OF THE CREDIT AGREEMENT AS IF THEY WERE OBLIGATIONS OF SUCH
GRANTOR.


 


(C)  EACH GRANTOR SHALL, AT ITS OWN EXPENSE, TAKE ANY AND ALL ACTIONS REASONABLY
NECESSARY TO DEFEND TITLE TO THE ARTICLE 9 COLLATERAL AGAINST ALL PERSONS AND TO
DEFEND THE SECURITY INTEREST OF THE COLLATERAL AGENT IN THE ARTICLE 9 COLLATERAL
AND THE PRIORITY THEREOF AGAINST ANY LIEN NOT EXPRESSLY PERMITTED PURSUANT TO
SECTION 6.02 OF THE CREDIT AGREEMENT.


 


(D)  EACH GRANTOR AGREES, AT ITS OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE, DELIVER
AND CAUSE TO BE DULY FILED ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
ALL SUCH ACTIONS AS THE COLLATERAL AGENT MAY FROM TIME TO TIME REQUEST TO BETTER
ASSURE, PRESERVE, PROTECT AND PERFECT THE SECURITY INTEREST AND THE RIGHTS AND
REMEDIES CREATED HEREBY, INCLUDING THE PAYMENT OF ANY FEES AND ANY TAXES
REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
GRANTING OF THE SECURITY INTEREST AND THE FILING OF ANY FINANCING STATEMENTS
(INCLUDING FIXTURE FILINGS) OR OTHER DOCUMENTS IN CONNECTION HEREWITH OR
THEREWITH.  IF ANY AMOUNTS PAYABLE UNDER OR IN CONNECTION WITH

 

16

--------------------------------------------------------------------------------


 


ANY OF THE ARTICLE 9 COLLATERAL SHALL BECOME EVIDENCED BY ANY PROMISSORY NOTES
OR OTHER INSTRUMENTS, THE GRANTORS SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT
THEREOF TO THE EXTENT SUCH PROMISSORY NOTES OR OTHER INSTRUMENTS HAVE INDIVIDUAL
PRINCIPAL AMOUNTS EXCEEDING $500,000, AND SUCH PROMISSORY NOTES OR OTHER
INSTRUMENTS SHALL BE PROMPTLY PLEDGED AND DELIVERED TO THE COLLATERAL AGENT,
DULY ENDORSED, IN ACCORDANCE WITH SECTION 3.02.


 


(E)  SUBJECT TO SECTION 5.09 OF THE CREDIT AGREEMENT, REPRESENTATIVES DESIGNATED
BY THE COLLATERAL AGENT AND/OR, UPON THE REQUEST OF THE REQUIRED LENDERS, ANY
LENDER SHALL HAVE THE RIGHT, AT THE GRANTORS’ OWN COST AND EXPENSE AND UPON
REASONABLE PRIOR NOTICE, (I) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
CONTINUING, NOT MORE THAN TWICE IN ANY ONE CALENDAR YEAR, TO INSPECT THE
ARTICLE 9 COLLATERAL, ALL RECORDS RELATED THERETO (AND TO MAKE EXTRACTS AND
COPIES FROM SUCH RECORDS) AND THE PREMISES UPON WHICH ANY OF THE ARTICLE 9
COLLATERAL IS LOCATED, TO DISCUSS THE GRANTORS’ AFFAIRS WITH THE OFFICERS OF THE
GRANTORS AND THEIR INDEPENDENT ACCOUNTANTS, AND (II) TO VERIFY UNDER REASONABLE
PROCEDURES, IN ACCORDANCE WITH SECTION 5.03 OF THE CREDIT AGREEMENT, THE
VALIDITY, AMOUNT, QUALITY, QUANTITY, VALUE, CONDITION AND STATUS OF, OR ANY
OTHER MATTER RELATING TO, THE ARTICLE 9 COLLATERAL, INCLUDING, SO LONG AS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN THE CASE OF ACCOUNTS OR
ARTICLE 9 COLLATERAL IN THE POSSESSION OF ANY THIRD PERSON, BY CONTACTING
ACCOUNT DEBTORS OR THE THIRD PERSON POSSESSING SUCH ARTICLE 9 COLLATERAL FOR THE
PURPOSE OF MAKING SUCH A VERIFICATION; PROVIDED, THAT THE BORROWER MAY RESTRICT
THE ACCESS OF SUCH REPRESENTATIVES TO (X) MATERIALS PROTECTED BY THE
ATTORNEY-CLIENT PRIVILEGE WHERE, IN THE JUDGMENT OF THE BORROWER, SUCH ACCESS
MIGHT ENDANGER SUCH PRIVILEGE, (Y) MATERIALS WHICH THE BORROWER OR ANY
SUBSIDIARY MAY NOT DISCLOSE WITHOUT VIOLATION OF CONFIDENTIALITY OBLIGATIONS
BINDING ON IT AND (Z) TRADE SECRETS AND SIMILAR PROPRIETARY INFORMATION. 
SUBJECT TO SECTION 9.12 OF THE CREDIT AGREEMENT, THE COLLATERAL AGENT SHALL HAVE
THE ABSOLUTE RIGHT TO SHARE ANY INFORMATION IT GAINS FROM SUCH INSPECTION OR
VERIFICATION WITH ANY SECURED PARTY.


 


(F)  AT ITS OPTION, THE COLLATERAL AGENT MAY (AFTER WRITTEN NOTICE TO THE
BORROWER WITH REASONABLE OPPORTUNITY TO CURE) DISCHARGE PAST DUE TAXES,
ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AT
ANY TIME LEVIED OR PLACED ON THE ARTICLE 9 COLLATERAL AND NOT PERMITTED PURSUANT
TO SECTION 6.02 OF THE CREDIT AGREEMENT, AND MAY PAY FOR THE MAINTENANCE AND
PRESERVATION OF THE ARTICLE 9 COLLATERAL TO THE EXTENT ANY GRANTOR FAILS TO DO
SO AS REQUIRED BY THE CREDIT AGREEMENT OR THIS AGREEMENT, AND EACH GRANTOR
JOINTLY AND SEVERALLY AGREES TO REIMBURSE THE COLLATERAL AGENT ON DEMAND FOR ANY
PAYMENT MADE OR ANY REASONABLE EXPENSE INCURRED BY THE COLLATERAL AGENT PURSUANT
TO THE FOREGOING AUTHORIZATION; PROVIDED, HOWEVER, THAT NOTHING IN THIS
PARAGRAPH SHALL BE INTERPRETED AS EXCUSING ANY GRANTOR FROM THE PERFORMANCE OF,
OR IMPOSING ANY OBLIGATION ON THE COLLATERAL AGENT OR ANY SECURED PARTY TO CURE
OR PERFORM, ANY COVENANTS OR OTHER PROMISES OF ANY GRANTOR WITH RESPECT TO
TAXES, ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY INTERESTS OR OTHER
ENCUMBRANCES AND MAINTENANCE AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.


 


(G)  IF AT ANY TIME ANY GRANTOR SHALL TAKE ONE OR MORE SECURITY INTERESTS IN ANY
PROPERTY OF AN ACCOUNT DEBTOR OR ANY OTHER PERSON TO SECURE PAYMENT AND
PERFORMANCE OF AN ACCOUNT OR ACCOUNTS IN AN INDIVIDUAL OUTSTANDING AMOUNT
EXCEEDING $500,000 THAT CONSTITUTE ARTICLE 9 COLLATERAL, SUCH GRANTOR SHALL
PROMPTLY ASSIGN SUCH

 

17

--------------------------------------------------------------------------------


 


SECURITY INTERESTS TO THE COLLATERAL AGENT.  SUCH ASSIGNMENT NEED NOT BE FILED
OF PUBLIC RECORD UNLESS NECESSARY TO CONTINUE THE PERFECTED STATUS OF THE
SECURITY INTEREST AGAINST CREDITORS OF AND TRANSFEREES FROM THE ACCOUNT DEBTOR
OR OTHER PERSON GRANTING THE SECURITY INTEREST.


 


(H)  EACH GRANTOR SHALL REMAIN LIABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS
AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT UNDER EACH CONTRACT,
AGREEMENT OR INSTRUMENT RELATING TO THE ARTICLE 9 COLLATERAL, ALL IN ACCORDANCE
WITH THE TERMS AND CONDITIONS THEREOF, AND EACH GRANTOR JOINTLY AND SEVERALLY
AGREES TO INDEMNIFY AND HOLD HARMLESS THE COLLATERAL AGENT AND THE SECURED
PARTIES FROM AND AGAINST ANY AND ALL LIABILITY FOR SUCH PERFORMANCE, EXCEPT TO
THE EXTENT THAT SUCH LIABILITY IS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE COLLATERAL AGENT OR SUCH
SECURED PARTY, AS THE CASE MAY BE.


 


(I)  NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO BE MADE AN ASSIGNMENT, PLEDGE
OR HYPOTHECATION OF THE ARTICLE 9 COLLATERAL OR SHALL GRANT ANY OTHER LIEN IN
RESPECT OF THE ARTICLE 9 COLLATERAL, EXCEPT TO THE EXTENT NOT PROHIBITED BY
SECTION 6.02 OF THE CREDIT AGREEMENT.  NONE OF THE GRANTORS SHALL MAKE OR PERMIT
TO BE MADE ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF THE ARTICLE 9
COLLATERAL, EXCEPT TO THE EXTENT NOT PROHIBITED BY SECTION 6.04 OF THE CREDIT
AGREEMENT.  EACH GRANTOR AGREES THAT IT SHALL NOT PERMIT ANY INVENTORY WITH AN
AGGREGATE BOOK VALUE EXCEEDING $500,000 TO BE IN THE POSSESSION OR CONTROL OF
ANY WAREHOUSEMAN, AGENT, BAILEE, OR PROCESSOR AT ANY TIME UNLESS SUCH
WAREHOUSEMAN, BAILEE, AGENT OR PROCESSOR SHALL HAVE BEEN NOTIFIED OF THE
SECURITY INTEREST AND SHALL HAVE ACKNOWLEDGED IN WRITING, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, THAT SUCH WAREHOUSEMAN, AGENT,
BAILEE OR PROCESSOR HOLDS THE INVENTORY FOR THE BENEFIT OF THE COLLATERAL AGENT
SUBJECT TO THE SECURITY INTEREST AND SHALL ACT UPON THE INSTRUCTIONS OF THE
COLLATERAL AGENT WITHOUT FURTHER CONSENT FROM THE GRANTOR, AND THAT SUCH
WAREHOUSEMAN, AGENT, BAILEE OR PROCESSOR FURTHER AGREES TO WAIVE AND RELEASE ANY
LIEN HELD BY IT WITH RESPECT TO SUCH INVENTORY, WHETHER ARISING BY OPERATION OF
LAW OR OTHERWISE.


 


(J)  NONE OF THE GRANTORS WILL, WITHOUT THE COLLATERAL AGENT’S PRIOR WRITTEN
CONSENT, GRANT ANY EXTENSION OF THE TIME OF PAYMENT OF ANY ACCOUNTS INCLUDED IN
THE ARTICLE 9 COLLATERAL, COMPROMISE, COMPOUND OR SETTLE THE SAME FOR LESS THAN
THE FULL AMOUNT THEREOF, RELEASE, WHOLLY OR PARTLY, ANY PERSON LIABLE FOR THE
PAYMENT THEREOF OR ALLOW ANY CREDIT OR DISCOUNT WHATSOEVER THEREON, OTHER THAN
EXTENSIONS, COMPROMISES, SETTLEMENTS, RELEASES, CREDITS OR DISCOUNTS (I) GRANTED
OR MADE IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH ITS CURRENT
PRACTICES AND IN ACCORDANCE WITH SUCH PRUDENT AND STANDARD PRACTICE USED IN
INDUSTRIES THAT ARE THE SAME AS OR SIMILAR TO THOSE IN WHICH SUCH GRANTOR IS
ENGAGED, OR (II) TO THE EXTENT PERMITTED BY SECTION 6.05 OF THE CREDIT
AGREEMENT.


 


(K)  THE GRANTORS, AT THEIR OWN EXPENSE, SHALL MAINTAIN OR CAUSE TO BE
MAINTAINED INSURANCE COVERING PHYSICAL LOSS OR DAMAGE TO THE INVENTORY AND
EQUIPMENT IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN SECTION 5.07 OF THE
CREDIT AGREEMENT.  EACH GRANTOR IRREVOCABLY MAKES, CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT (AND ALL

 

18

--------------------------------------------------------------------------------


 


OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY THE COLLATERAL AGENT) AS SUCH
GRANTOR’S TRUE AND LAWFUL AGENT (AND ATTORNEY-IN-FACT) FOR THE PURPOSE, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OF MAKING,
SETTLING AND ADJUSTING CLAIMS IN RESPECT OF ARTICLE 9 COLLATERAL UNDER POLICIES
OF INSURANCE, ENDORSING THE NAME OF SUCH GRANTOR ON ANY CHECK, DRAFT, INSTRUMENT
OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH POLICIES OF INSURANCE AND FOR
MAKING ALL DETERMINATIONS AND DECISIONS WITH RESPECT THERETO.  IN THE EVENT THAT
ANY GRANTOR AT ANY TIME OR TIMES SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE
POLICIES OF INSURANCE REQUIRED HEREBY OR UNDER THE CREDIT AGREEMENT OR TO PAY
ANY PREMIUM RELATING THERETO IN WHOLE OR PART WHEN DUE, THE COLLATERAL AGENT
MAY, AFTER THE EXPIRATION OF ANY APPLICABLE CURE OR GRACE PERIOD PROVIDED FOR
HEREIN OR IN THE CREDIT AGREEMENT, WITHOUT WAIVING OR RELEASING ANY OBLIGATION
OR LIABILITY OF THE GRANTORS HEREUNDER OR ANY EVENT OF DEFAULT, IN ITS SOLE
DISCRETION, OBTAIN AND MAINTAIN SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUMS
AND TAKE ANY OTHER ACTIONS WITH RESPECT THERETO AS THE COLLATERAL AGENT DEEMS
ADVISABLE.  ALL SUMS DISBURSED BY THE COLLATERAL AGENT IN CONNECTION WITH THIS
PARAGRAPH, INCLUDING COURT COSTS, EXPENSES, REASONABLE ATTORNEYS’ FEES AND OTHER
CHARGES RELATING THERETO, SHALL BE PAYABLE, UPON DEMAND, BY THE GRANTORS TO THE
COLLATERAL AGENT AND SHALL BE ADDITIONAL OBLIGATIONS SECURED HEREBY.


 


SECTION 4.04.  OTHER ACTIONS.  IN ORDER TO FURTHER INSURE THE ATTACHMENT,
PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE,
THE COLLATERAL AGENT’S SECURITY INTEREST IN THE ARTICLE 9 COLLATERAL, EACH
GRANTOR AGREES, IN EACH CASE AT SUCH GRANTOR’S OWN EXPENSE, TO TAKE THE
FOLLOWING ACTIONS WITH RESPECT TO THE FOLLOWING ARTICLE 9 COLLATERAL:


 

(A) INSTRUMENTS AND TANGIBLE CHATTEL PAPER.  IF ANY GRANTOR SHALL AT ANY TIME
HOLD OR ACQUIRE ANY INSTRUMENTS OR TANGIBLE CHATTEL PAPER IN AN INDIVIDUAL
PRINCIPAL AMOUNT EXCEEDING $500,000 (OTHER THAN CHECKS AND OTHER PAYMENT
INSTRUMENTS RECEIVED IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT EXPECTED
TO BE HELD (AND ARE NOT HELD) BY THE APPLICABLE GRANTOR FOR A PERIOD IN EXCESS
OF 30 DAYS) INCLUDED IN THE ARTICLE 9 COLLATERAL, SUCH GRANTOR SHALL FORTHWITH
ENDORSE, ASSIGN AND DELIVER THE SAME TO THE COLLATERAL AGENT, ACCOMPANIED BY
SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS THE
COLLATERAL AGENT MAY FROM TIME TO TIME REASONABLY SPECIFY.

 

(B) DEPOSIT ACCOUNTS.  FOR EACH DEPOSIT ACCOUNT THAT ANY GRANTOR AT ANY TIME
OPENS OR MAINTAINS, SUCH GRANTOR SHALL CAUSE THE DEPOSITARY BANK TO ENTER INTO A
DEPOSIT ACCOUNT CONTROL AGREEMENT AMONG SUCH GRANTOR, THE DEPOSITARY BANK AND
THE COLLATERAL AGENT SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT II HERETO OR
IN SUCH OTHER FORM AS SHALL BE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT,
(X) IN THE CASE OF ANY SUCH DEPOSIT ACCOUNT IN EXISTENCE ON THE EFFECTIVE DATE,
NOT LATER THAN THE DATE SET FORTH IN THE POST-CLOSING LETTER FOR THE
SATISFACTION THEREOF AND (Y) IN THE CASE OF ANY SUCH DEPOSIT ACCOUNT OPENED
AFTER THE EFFECTIVE DATE, AS PROMPTLY AS PRACTICABLE (AND IN NO EVENT LATER THAN
30 DAYS) AFTER THE OPENING THEREOF.  THE COLLATERAL AGENT AGREES WITH EACH
GRANTOR THAT THE COLLATERAL AGENT SHALL NOT WITHDRAW FUNDS FROM, OR DIRECT OR
GIVE INSTRUCTIONS TO THE DEPOSITARY BANK WITH RESPECT TO THE FUNDS OF, ANY SUCH
DEPOSIT ACCOUNT, IN EACH CASE UNLESS AN EVENT OF DEFAULT UNDER CLAUSE (A), (B),
(H) OR (I) OF SECTION 7.01 OF THE CREDIT AGREEMENT HAS OCCURRED AND IS
CONTINUING OR THE MATURITY OF THE LOANS SHALL HAVE BEEN ACCELERATED.  THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT APPLY TO (A) ANY DEPOSIT ACCOUNT

 

19

--------------------------------------------------------------------------------


 

FOR WHICH THE COLLATERAL AGENT IS THE DEPOSITARY, (B) ANY EXCLUDED OPERATING
ACCOUNT OR (C) OTHER ACCOUNTS OF THE GRANTORS THAT AT ALL TIMES HAVE AN
AGGREGATE BALANCE FOR ALL SUCH ACCOUNTS OF LESS THAN $5,000,000; PROVIDED THAT
EACH SUCH ACCOUNT SHALL BE IDENTIFIED AS SUCH IN ONE OR MORE NOTICES DELIVERED
TO THE COLLATERAL AGENT.  NO GRANTOR WILL (X) DEPOSIT FUNDS IN ANY DEPOSIT
ACCOUNT (OTHER THAN (X) AN EXCLUDED OPERATING ACCOUNT, (Y) ONE OR MORE ACCOUNTS
REFERRED TO IN CLAUSE (C) OF THE PRECEDING SENTENCE OR (Z) PRIOR TO THE DATE SET
FORTH IN THE POST-CLOSING LETTER FOR THE EXECUTION OF A DEPOSIT ACCOUNT CONTROL
AGREEMENT IN RESPECT THEREOF, ANY DEPOSIT ACCOUNT EXISTING ON THE EFFECTIVE
DATE) UNTIL A DEPOSIT ACCOUNT CONTROL AGREEMENT SHALL HAVE BEEN ENTERED INTO
WITH RESPECT TO SUCH DEPOSIT ACCOUNT, OR (Y) AT ANY TIME DEPOSIT ANY FUNDS IN AN
EXCLUDED OPERATING ACCOUNT OR ACCOUNT REFERRED TO IN CLAUSE (C) OF THE PRECEDING
SENTENCE IF SUCH DEPOSIT WOULD RESULT IN SUCH ACCOUNT NO LONGER BEING A EXCLUDED
OPERATING ACCOUNT OR THE AGGREGATE AMOUNT ON DEPOSIT IN ALL ACCOUNTS REFERRED TO
IN SUCH CLAUSE (C) EXCEEDING $5,000,000.

 

(C) INVESTMENT PROPERTY.  EXCEPT TO THE EXTENT OTHERWISE PERMITTED BY
ARTICLE III, IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY CERTIFICATED
SECURITIES (X) OF ANY SUBSIDIARY OR (Y) OF ANY OTHER PERSON WITH AN INDIVIDUAL
OUTSTANDING FAIR MARKET VALUE EXCEEDING $500,000 (OTHER THAN, IN THE CASE OF
EACH OF THE FOREGOING CLAUSES (X) AND (Y), EXCLUDED EQUITY INTERESTS), THEN, IN
EACH CASE, SUCH GRANTOR SHALL PROMPTLY (BUT IN ANY EVENT WITHIN 5 BUSINESS DAYS)
NOTIFY THE COLLATERAL AGENT THEREOF AND, UPON THE WRITTEN REQUEST OF THE
COLLATERAL AGENT, FORTHWITH ENDORSE, ASSIGN AND DELIVER ALL OF SUCH CERTIFICATED
SECURITIES (OTHER THAN ANY EXCLUDED EQUITY INTERESTS) TO THE COLLATERAL AGENT,
ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK
AS THE COLLATERAL AGENT MAY FROM TIME TO TIME REASONABLY SPECIFY.  IF ANY
SECURITIES NOW OR HEREAFTER ACQUIRED BY ANY GRANTOR ARE UNCERTIFICATED AND ARE
ISSUED TO SUCH GRANTOR OR ITS NOMINEE DIRECTLY BY THE ISSUER THEREOF, SUCH
GRANTOR SHALL PROMPTLY (BUT IN ANY EVENT WITHIN 5 BUSINESS DAYS) NOTIFY THE
COLLATERAL AGENT THEREOF AND, AT THE COLLATERAL AGENT’S REQUEST AND OPTION, USE
COMMERCIALLY REASONABLE EFFORTS TO EITHER (I) CAUSE THE ISSUER TO AGREE TO
COMPLY WITH INSTRUCTIONS FROM THE COLLATERAL AGENT AS TO SUCH SECURITIES,
WITHOUT FURTHER CONSENT OF ANY GRANTOR OR SUCH NOMINEE, OR (II) ARRANGE FOR THE
COLLATERAL AGENT TO BECOME THE REGISTERED OWNER OF THE SECURITIES.  IF ANY
SECURITIES IN AN INDIVIDUAL FAIR MARKET VALUE EXCEEDING $500,000, WHETHER
CERTIFICATED OR UNCERTIFICATED, OR OTHER INVESTMENT PROPERTY NOW OR HEREAFTER
ACQUIRED BY ANY GRANTOR ARE HELD BY SUCH GRANTOR OR ITS NOMINEE THROUGH A
SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY, SUCH GRANTOR SHALL PROMPTLY
NOTIFY THE COLLATERAL AGENT THEREOF AND, AT THE COLLATERAL AGENT’S REQUEST AND
OPTION, EITHER (A) USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH SECURITIES
INTERMEDIARY OR COMMODITY INTERMEDIARY (AS THE CASE MAY BE) TO AGREE TO COMPLY
WITH ENTITLEMENT ORDERS OR OTHER INSTRUCTIONS FROM THE COLLATERAL AGENT TO, IN
THE CASE OF A SECURITIES ENTITLEMENT, SUCH SECURITIES INTERMEDIARY AS TO SUCH
SECURITIES ENTITLEMENT, OR, IN THE CASE OF A COMMODITY CONTRACT, TO APPLY ANY
VALUE DISTRIBUTED ON ACCOUNT OF SUCH COMMODITY CONTRACT AS DIRECTED BY THE
COLLATERAL AGENT TO SUCH COMMODITY INTERMEDIARY, IN EACH CASE WITHOUT FURTHER
CONSENT OF ANY GRANTOR OR SUCH NOMINEE, OR (B) IN THE CASE OF FINANCIAL ASSETS
OR OTHER INVESTMENT PROPERTY HELD THROUGH A SECURITIES INTERMEDIARY, ARRANGE FOR
THE COLLATERAL AGENT TO BECOME THE ENTITLEMENT HOLDER WITH RESPECT TO SUCH
INVESTMENT PROPERTY, WITH THE GRANTOR BEING PERMITTED, ONLY WITH THE CONSENT OF
THE COLLATERAL AGENT, TO EXERCISE RIGHTS TO WITHDRAW OR OTHERWISE DEAL WITH SUCH
INVESTMENT PROPERTY.  THE COLLATERAL AGENT AGREES WITH EACH GRANTOR THAT THE

 

20

--------------------------------------------------------------------------------


 

COLLATERAL AGENT SHALL NOT GIVE ANY SUCH ENTITLEMENT ORDERS OR INSTRUCTIONS OR
DIRECTIONS TO ANY SUCH ISSUER, SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, AND SHALL NOT WITHHOLD ITS CONSENT TO THE EXERCISE OF ANY
WITHDRAWAL OR DEALING RIGHTS BY ANY GRANTOR, UNLESS AN EVENT OF DEFAULT UNDER
CLAUSE (A), (B), (H) OR (I) OF SECTION 7.01 OF THE CREDIT AGREEMENT HAS OCCURRED
AND IS CONTINUING OR THE MATURITY OF THE LOANS SHALL HAVE BEEN ACCELERATED.  THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT APPLY TO ANY FINANCIAL ASSETS CREDITED TO
A SECURITIES ACCOUNT FOR WHICH THE COLLATERAL AGENT IS THE SECURITIES
INTERMEDIARY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS CLAUSE (C), NO
GRANTOR SHALL BE REQUIRED TO PLEDGE ANY EXCLUDED EQUITY INTERESTS.

 

(d) Electronic Chattel Paper and Transferable Records.  If any Grantor at any
time hold or acquire any interests in any Electronic Chattel Paper or any
“transferable records,” as that term is defined in §201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
in each case, in an individual amount exceeding $500,000, such Grantor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control under New York UCC §9-105 of
such Electronic Chattel Paper or control under §201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, §16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record.  The Collateral Agent agrees with each such Grantor
that the Collateral Agent will arrange, pursuant to procedures reasonably
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for such Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under New York UCC §9-105 or, as the case may be, §201 of the Federal Electronic
Signatures in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Grantor with respect to such electronic chattel
paper or transferable record.

 

(E) LETTER-OF-CREDIT RIGHTS.  IF ANY GRANTOR IS AT ANY TIME BENEFICIARIES UNDER
ONE OR MORE LETTERS OF CREDIT IN AN INDIVIDUAL AMOUNT EXCEEDING $500,000 NOW OR
HEREAFTER ISSUED IN FAVOR OF SUCH GRANTOR, SUCH GRANTOR SHALL PROMPTLY NOTIFY
THE COLLATERAL AGENT THEREOF AND, UPON THE WRITTEN REQUEST AND OPTION OF THE
COLLATERAL AGENT, SUCH GRANTOR SHALL, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, USE COMMERCIALLY
REASONABLE EFFORTS TO ARRANGE FOR THE ISSUER AND ANY CONFIRMER OF SUCH LETTER OF
CREDIT TO CONSENT TO AN ASSIGNMENT TO THE COLLATERAL AGENT OF THE PROCEEDS OF
ANY DRAWING UNDER SUCH LETTER OF CREDIT WITH THE COLLATERAL AGENT AGREEING THAT
THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT ARE TO BE PAID TO SUCH
GRANTOR UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN WHICH CASE
SUCH PROCEEDS SHALL BE APPLIED TO THE REPAYMENT OF LOANS IN THE MANNER SET FORTH
IN THE CREDIT AGREEMENT.

 

(f) Commercial Tort Claims.  If any Grantor shall at any time hold or acquire a
Commercial Tort Claims in an individual amount exceeding $500,000, and an

 

21

--------------------------------------------------------------------------------


 

allegation of the occurrence of a commercial tort with respect to such
Commercial Tort Claim has been filed with a court of competent jurisdiction,
such Grantor shall promptly (but in any event within 5 Business Days) notify the
Collateral Agent in a writing signed by such Grantor of the brief details
thereof and grant to the Collateral Agent in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

 


SECTION 4.05.  COVENANTS REGARDING PATENT, TRADEMARK AND COPYRIGHT COLLATERAL. 
(A)  EACH GRANTOR AGREES THAT IT WILL NOT DO OR OMIT TO DO ANY ACT WHEREBY ANY
PATENT OWNED BY SUCH GRANTOR THAT IS MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S
BUSINESS MAY BECOME INVALIDATED OR DEDICATED TO THE PUBLIC, AND AGREES THAT IT
SHALL CONTINUE TO MARK ANY PRODUCTS COVERED BY SUCH PATENT WITH THE RELEVANT
PATENT NUMBER AS SUFFICIENT TO ESTABLISH AND PRESERVE ITS RIGHTS UNDER
APPLICABLE PATENT LAWS, EXCEPT WHERE THE FAILURE COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL DIMINUTION IN THE VALUE OF THE COLLATERAL.


 


(B)  EACH GRANTOR WILL, FOR EACH TRADEMARK OWNED BY SUCH GRANTOR THAT IS
MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S BUSINESS, (I) MAINTAIN SUCH TRADEMARK
IN FULL FORCE FREE FROM ANY CLAIM OF ABANDONMENT OR INVALIDITY FOR NON-USE,
(II) MAINTAIN THE QUALITY OF PRODUCTS AND SERVICES OFFERED UNDER SUCH TRADEMARK,
(III) DISPLAY SUCH TRADEMARK WITH NOTICE OF FEDERAL OR FOREIGN REGISTRATION TO
THE EXTENT SUFFICIENT TO ESTABLISH AND PRESERVE ITS RIGHTS UNDER APPLICABLE LAW,
IN EACH CASE OF CLAUSES (I) THROUGH (III), EXCEPT WHERE THE FAILURE COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL DIMINUTION IN THE VALUE OF THE
COLLATERAL, AND (IV) NOT KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF SUCH
TRADEMARK IN VIOLATION OF ANY THIRD PARTY RIGHTS, EXCEPT FOR VIOLATIONS THAT,
TAKEN AS A WHOLE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(C)  EACH GRANTOR WILL, FOR EACH WORK COVERED BY A COPYRIGHT OWNED BY SUCH
GRANTOR THAT IS MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S BUSINESS, CONTINUE TO
PUBLISH, REPRODUCE, DISPLAY, ADOPT AND DISTRIBUTE THE WORK WITH APPROPRIATE
COPYRIGHT NOTICE AS SUFFICIENT TO ESTABLISH AND PRESERVE ITS RIGHTS UNDER
APPLICABLE COPYRIGHT LAWS, EXCEPT WHERE THE FAILURE COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL DIMINUTION IN THE VALUE OF THE COLLATERAL.


 


(D)  EACH GRANTOR SHALL NOTIFY THE COLLATERAL AGENT PROMPTLY (BUT IN ANY EVENT
WITHIN 5 BUSINESS DAYS) IF IT KNOWS OR HAS REASON TO KNOW THAT ANY PATENT,
TRADEMARK OR COPYRIGHT MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S BUSINESS MAY
BECOME ABANDONED, LOST OR DEDICATED TO THE PUBLIC, OR OF ANY MATERIALLY ADVERSE
DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR SIMILAR OFFICE
OF ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF ANY SUCH PATENT, TRADEMARK
OR COPYRIGHT, ITS RIGHT TO REGISTER THE SAME, OR ITS RIGHT TO KEEP AND MAINTAIN
THE SAME.


 


(E)  IN THE EVENT ANY GRANTOR, EITHER ITSELF OR THROUGH ANY AGENT, EMPLOYEE,
LICENSEE OR DESIGNEE, FILES AN APPLICATION FOR ANY PATENT OR FOR THE
REGISTRATION OF ANY

 

22

--------------------------------------------------------------------------------


 


TRADEMARK OR COPYRIGHT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
UNITED STATES COPYRIGHT OFFICE OR ANY OFFICE OR AGENCY IN ANY POLITICAL
SUBDIVISION OF THE UNITED STATES OR IN ANY OTHER COUNTRY OR ANY POLITICAL
SUBDIVISION THEREOF, OR BECOMES PARTY TO ANY NEW MATERIAL LICENSE, IT SHALL
NOTIFY THE COLLATERAL AGENT WITHIN 5 DAYS AFTER THE END OF THE CALENDAR QUARTER
IN WHICH IT MAKES ANY SUCH FILING OR BECOMES A PARTY THERETO.  EACH GRANTOR
SHALL INFORM THE COLLATERAL AGENT WITHIN 5 DAYS AFTER THE END OF THE CALENDAR
QUARTER IN WHICH IT HAS FILED AN AMENDMENT OF ALLEGED USE OR A STATEMENT OF USE
UNDER SECTION 1(C) OR (D), AS THE CASE MAY BE, OF THE LANHAM ACT, 15 U.S.C.
§ 1051, WITH RESPECT TO AN INTENT-TO-USE APPLICATION FOR TRADEMARK OR SERVICE
MARK REGISTRATION.  UPON THE REQUEST OF THE COLLATERAL AGENT, SUCH GRANTOR SHALL
EXECUTE AND DELIVER ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS
THE COLLATERAL AGENT MAY REASONABLY REQUEST (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, MODIFICATIONS OF SCHEDULE III HERETO TO INCLUDE ANY SUCH INTELLECTUAL
PROPERTY) TO EVIDENCE THE COLLATERAL AGENT’S SECURITY INTEREST IN ANY SUCH
PATENT, TRADEMARK, COPYRIGHT OR MATERIAL LICENSE, AND EACH GRANTOR HEREBY
APPOINTS THE COLLATERAL AGENT AS ITS ATTORNEY-IN-FACT TO EXECUTE AND FILE SUCH
WRITINGS FOR THE FOREGOING PURPOSES, ALL ACTS OF SUCH ATTORNEY BEING HEREBY
RATIFIED AND CONFIRMED; SUCH POWER, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE; PROVIDED THAT NO GRANTOR IS REQUIRED TO NOTIFY THE COLLATERAL AGENT
OR PERFORM ANY SUCH ACTS WITH RESPECT TO ANY PATENT, TRADEMARK OR COPYRIGHT
DEEMED BY SUCH GRANTOR IN THE EXERCISE OF ITS REASONABLE JUDGMENT TO BE NO
LONGER USEFUL OR OF ANY MATERIAL ECONOMIC VALUE.


 


(F)  EACH GRANTOR WILL TAKE ALL NECESSARY STEPS THAT ARE CONSISTENT WITH THE
PRACTICE IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY OFFICE OR AGENCY IN ANY POLITICAL
SUBDIVISION OF THE UNITED STATES OR IN ANY OTHER COUNTRY OR ANY POLITICAL
SUBDIVISION THEREOF, TO MAINTAIN AND PURSUE EACH MATERIAL APPLICATION RELATING
TO THE PATENTS, TRADEMARKS AND/OR COPYRIGHTS OWNED BY SUCH GRANTOR (AND TO
OBTAIN THE RELEVANT GRANT OR REGISTRATION) AND TO MAINTAIN EACH ISSUED PATENT
OWNED BY SUCH GRANTOR AND EACH REGISTRATION OF THE TRADEMARKS AND COPYRIGHTS
OWNED BY SUCH GRANTOR THAT IS MATERIAL TO THE CONDUCT OF SUCH GRANTOR’S
BUSINESS, INCLUDING TIMELY FILINGS OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF
USE, AFFIDAVITS OF INCONTESTABILITY AND PAYMENT OF MAINTENANCE FEES, AND, IF
CONSISTENT WITH GOOD BUSINESS JUDGMENT, TO INITIATE OR DEFEND OPPOSITION,
INTERFERENCE AND CANCELLATION PROCEEDINGS AGAINST THIRD PARTIES.


 


(G)  IN THE EVENT THAT ANY GRANTOR KNOWS OR HAS REASON TO BELIEVE THAT ANY
ARTICLE 9 COLLATERAL CONSISTING OF A PATENT, TRADEMARK OR COPYRIGHT OWNED BY
SUCH GRANTOR MATERIAL TO THE CONDUCT OF ANY GRANTOR’S BUSINESS HAS BEEN OR IS
ABOUT TO BE INFRINGED, MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH GRANTOR
PROMPTLY SHALL NOTIFY THE COLLATERAL AGENT AND SHALL, UNLESS THE BOARD OF
DIRECTORS OF SUCH GRANTOR DEEMS SUCH ACTION NOT TO BE DESIRABLE AND FURTHER
DEEMS THAT THE FAILURE TO TAKE SUCH ACTION WOULD NOT MATERIALLY AND ADVERSELY
AFFECT THE RIGHTS OF THE LENDERS, PROMPTLY SUE FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION, AND TAKE SUCH OTHER ACTIONS AS ARE
APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH ARTICLE 9 COLLATERAL.


 


(H)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL REQUISITE

 

23

--------------------------------------------------------------------------------


 


CONSENTS OR APPROVALS FROM THE LICENSOR UNDER EACH LICENSE CONSISTING OF A
COPYRIGHT LICENSE, PATENT LICENSE OR TRADEMARK LICENSE TO EFFECT THE ASSIGNMENT
OF ALL SUCH GRANTOR’S RIGHT, TITLE AND INTEREST THEREUNDER TO THE COLLATERAL
AGENT OR ITS DESIGNEE.


 

ARTICLE V

 

Remedies


 


SECTION 5.01.  REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES TO DELIVER EACH ITEM OF
COLLATERAL TO THE COLLATERAL AGENT ON DEMAND, AND IT IS AGREED THAT THE
COLLATERAL AGENT SHALL HAVE THE RIGHT TO TAKE ANY OF OR ALL THE FOLLOWING
ACTIONS AT THE SAME OR DIFFERENT TIMES: (A) WITH RESPECT TO ANY ARTICLE 9
COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY, ON DEMAND, TO CAUSE ITS SECURITY
INTEREST TO BECOME AN ASSIGNMENT, TRANSFER AND CONVEYANCE OF ANY OF OR ALL SUCH
ARTICLE 9 COLLATERAL BY THE APPLICABLE GRANTORS TO THE COLLATERAL AGENT, OR TO
GRANT ANY LICENSE OR SUBLICENSE, WHETHER GENERAL, SPECIAL OR OTHERWISE, AND
WHETHER ON AN EXCLUSIVE OR NONEXCLUSIVE BASIS, WITH RESPECT TO ANY SUCH
ARTICLE 9 COLLATERAL THROUGHOUT THE WORLD ON SUCH TERMS AND CONDITIONS AND IN
SUCH MANNER AS THE COLLATERAL AGENT SHALL DETERMINE (OTHER THAN IN VIOLATION OF
ANY THEN-EXISTING LICENSING ARRANGEMENTS TO THE EXTENT THAT WAIVERS CANNOT BE
OBTAINED), AND (B) WITH OR WITHOUT LEGAL PROCESS AND WITH OR WITHOUT PRIOR
NOTICE OR DEMAND FOR PERFORMANCE AND, SUBJECT TO ANY LIMITATIONS SET FORTH IN
PARAGRAPH (B) OR (C) OF SECTION 4.04, TO TAKE POSSESSION OF THE ARTICLE 9
COLLATERAL AND WITHOUT LIABILITY FOR TRESPASS TO ENTER ANY PREMISES WHERE THE
ARTICLE 9 COLLATERAL MAY BE LOCATED FOR THE PURPOSE OF TAKING POSSESSION OF OR
REMOVING THE ARTICLE 9 COLLATERAL AND, GENERALLY, TO EXERCISE ANY AND ALL RIGHTS
AFFORDED TO A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE OR OTHER
APPLICABLE LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR
AGREES THAT THE COLLATERAL AGENT SHALL HAVE THE RIGHT, SUBJECT TO THE MANDATORY
REQUIREMENTS OF APPLICABLE LAW, TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART
OF THE COLLATERAL AT A PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD OR ON ANY
SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS THE
COLLATERAL AGENT SHALL DEEM APPROPRIATE.  THE COLLATERAL AGENT SHALL BE
AUTHORIZED AT ANY SUCH SALE OF SECURITIES (IF IT DEEMS IT ADVISABLE IN VIEW OF
SECURITIES LAW AND OTHER LEGAL CONSIDERATIONS TO DO SO) TO RESTRICT THE
PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT AND AGREE THAT
THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR INVESTMENT AND NOT
WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON CONSUMMATION OF ANY
SUCH SALE OF COLLATERAL THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO ASSIGN,
TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE COLLATERAL SO
SOLD.  EACH SUCH PURCHASER AT ANY SUCH SALE SHALL HOLD THE PROPERTY SOLD
ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY GRANTOR, AND EACH
GRANTOR HEREBY WAIVES AND RELEASES (TO THE EXTENT PERMITTED BY LAW) ALL RIGHTS
OF REDEMPTION, STAY, VALUATION AND APPRAISAL THAT SUCH GRANTOR NOW HAS OR MAY AT
ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED.


 

In the case of any Collateral that constitutes Article 9 Collateral, the
Collateral Agent shall give the applicable Grantors 10 days’ prior written
notice (which each Grantor agrees is reasonable notice within the meaning of
§9-611 of the New York UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make

 

24

--------------------------------------------------------------------------------


 

any sale of Collateral.  Such notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker’s board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange.  Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Collateral Agent may fix and state in the notice (if any) of
such sale.  At any such sale, the Collateral , or portion thereof, to be sold
may be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine.  The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given.  The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section, any Secured Party may bid for or purchase for cash,
free (to the extent permitted by law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale such Secured Party may, upon compliance with
the terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase any Collateral or portion thereof shall be treated as a
sale thereof; the Collateral Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 5.01 shall be deemed to conform to the
commercially reasonable standards as provided in §9-504(3) of the New York UCC
or its equivalent in other jurisdictions.

 


SECTION 5.02.  APPLICATION OF PROCEEDS.  THE COLLATERAL AGENT SHALL APPLY THE
PROCEEDS OF THE COLLECTION OR SALE OF, OR FORECLOSURE OR OTHER REALIZATION UPON,
ANY COLLATERAL, AS WELL AS ANY COLLATERAL CONSISTING OF CASH, AS FOLLOWS:


 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent and the Collateral Agent in connection with such collection or sale or
otherwise in connection with this Agreement, any other Loan Document or, or
otherwise in connection with any of the Obligations, including all court

 

25

--------------------------------------------------------------------------------


 

costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 


SECTION 5.03.  GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY.  EACH GRANTOR
HEREBY GRANTS TO THE COLLATERAL AGENT, SOLELY TO THE EXTENT NECESSARY TO ENABLE
THE COLLATERAL AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER THIS AGREEMENT AT
SUCH TIME AS THE COLLATERAL AGENT SHALL BE LAWFULLY ENTITLED TO EXERCISE SUCH
RIGHTS AND REMEDIES, AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT
PAYMENT OF ROYALTY OR OTHER COMPENSATION TO THE GRANTORS) TO USE, LICENSE OR
SUBLICENSE ANY OF THE ARTICLE 9 COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY,
WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE REASONABLE
ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED
AND TO ALL COMPUTER SOFTWARE AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT
THEREOF.  THE USE OF SUCH LICENSE BY THE COLLATERAL AGENT SHALL BE EXERCISED, AT
THE OPTION OF THE COLLATERAL AGENT, ONLY UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT; PROVIDED THAT ANY LICENSE, SUBLICENSE OR
OTHER TRANSACTION ENTERED INTO BY THE COLLATERAL AGENT IN ACCORDANCE HEREWITH
SHALL BE BINDING UPON THE GRANTORS NOTWITHSTANDING ANY SUBSEQUENT CURE OF ANY
EVENT OF DEFAULT.


 


SECTION 5.04.  SECURITIES ACT, ETC.  IN VIEW OF THE POSITION OF THE GRANTORS IN
RELATION TO THE PLEDGED SECURITIES, OR BECAUSE OF OTHER CURRENT OR FUTURE
CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS NOW OR
HEREAFTER IN EFFECT, OR ANY SIMILAR STATUTE HEREAFTER ENACTED ANALOGOUS IN
PURPOSE OR EFFECT (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM TIME TO TIME IN
EFFECT BEING CALLED THE “FEDERAL SECURITIES LAWS”) WITH RESPECT TO ANY
DISPOSITION OF THE PLEDGED SECURITIES PERMITTED HEREUNDER.  EACH GRANTOR
UNDERSTANDS THAT COMPLIANCE WITH THE FEDERAL SECURITIES LAWS MIGHT VERY STRICTLY
LIMIT THE COURSE OF CONDUCT OF THE COLLATERAL AGENT IF THE COLLATERAL

 

26

--------------------------------------------------------------------------------


 


AGENT WERE TO ATTEMPT TO DISPOSE OF ALL OR ANY PART OF THE PLEDGED SECURITIES,
AND MIGHT ALSO LIMIT THE EXTENT TO WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT
TRANSFEREE OF ANY PLEDGED SECURITIES COULD DISPOSE OF THE SAME.  SIMILARLY,
THERE MAY BE OTHER LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING THE COLLATERAL
AGENT IN ANY ATTEMPT TO DISPOSE OF ALL OR PART OF THE PLEDGED SECURITIES UNDER
APPLICABLE “BLUE SKY” OR OTHER STATE SECURITIES LAWS OR SIMILAR LAWS ANALOGOUS
IN PURPOSE OR EFFECT.  EACH GRANTOR RECOGNIZES THAT IN LIGHT OF SUCH
RESTRICTIONS AND LIMITATIONS THE COLLATERAL AGENT MAY, WITH RESPECT TO ANY SALE
OF THE PLEDGED SECURITIES, LIMIT THE PURCHASERS TO THOSE WHO WILL AGREE, AMONG
OTHER THINGS, TO ACQUIRE SUCH PLEDGED SECURITIES FOR THEIR OWN ACCOUNT, FOR
INVESTMENT, AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH
GRANTOR ACKNOWLEDGES AND AGREES THAT IN LIGHT OF SUCH RESTRICTIONS AND
LIMITATIONS, THE COLLATERAL AGENT, IN ITS SOLE AND ABSOLUTE DISCRETION (A) MAY
PROCEED TO MAKE SUCH A SALE WHETHER OR NOT A REGISTRATION STATEMENT FOR THE
PURPOSE OF REGISTERING SUCH PLEDGED SECURITIES OR PART THEREOF SHALL HAVE BEEN
FILED UNDER THE FEDERAL SECURITIES LAWS AND (B) MAY APPROACH AND NEGOTIATE WITH
A SINGLE POTENTIAL PURCHASER TO EFFECT SUCH SALE.  EACH GRANTOR ACKNOWLEDGES AND
AGREES THAT ANY SUCH SALE MIGHT RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE
TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE WITHOUT SUCH RESTRICTIONS. 
IN THE EVENT OF ANY SUCH SALE, THE COLLATERAL AGENT SHALL INCUR NO
RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF THE PLEDGED
SECURITIES AT A PRICE THAT THE COLLATERAL AGENT, IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY IN GOOD FAITH DEEM REASONABLE UNDER THE CIRCUMSTANCES,
NOTWITHSTANDING THE POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE MIGHT HAVE
BEEN REALIZED IF THE SALE WERE DEFERRED UNTIL AFTER REGISTRATION AS AFORESAID OR
IF MORE THAN A SINGLE PURCHASER WERE APPROACHED.  THE PROVISIONS OF THIS
SECTION 5.04 WILL APPLY NOTWITHSTANDING THE EXISTENCE OF A PUBLIC OR PRIVATE
MARKET UPON WHICH THE QUOTATIONS OR SALES PRICES MAY EXCEED SUBSTANTIALLY THE
PRICE AT WHICH THE COLLATERAL AGENT SELLS.


 

ARTICLE VI

 

Indemnity, Subrogation and Subordination


 


SECTION 6.01.  INDEMNITY AND SUBROGATION.  IN ADDITION TO ALL SUCH RIGHTS OF
INDEMNITY AND SUBROGATION AS THE GRANTORS AND GUARANTORS MAY HAVE UNDER
APPLICABLE LAW (BUT SUBJECT TO SECTION 6.03), THE BORROWER AGREES THAT (A) IN
THE EVENT A PAYMENT SHALL BE MADE BY ANY GUARANTOR UNDER THIS AGREEMENT IN
RESPECT OF AN OBLIGATION, THE BORROWER SHALL INDEMNIFY SUCH GUARANTOR FOR THE
FULL AMOUNT OF SUCH PAYMENT AND SUCH GUARANTOR SHALL BE SUBROGATED TO THE RIGHTS
OF THE PERSON TO WHOM SUCH PAYMENT SHALL HAVE BEEN MADE TO THE EXTENT OF SUCH
PAYMENT AND (B) IN THE EVENT ANY ASSETS OF ANY GRANTOR SHALL BE SOLD PURSUANT TO
ANY SECURITY DOCUMENT TO SATISFY IN WHOLE OR IN PART AN OBLIGATION, THE BORROWER
SHALL INDEMNIFY SUCH GRANTOR IN AN AMOUNT EQUAL TO THE GREATER OF THE BOOK VALUE
OR THE FAIR MARKET VALUE OF THE ASSETS SO SOLD.


 


SECTION 6.02.  CONTRIBUTION AND SUBROGATION.  EACH GUARANTOR AND GRANTOR (A
“CONTRIBUTING PARTY”) AGREES (SUBJECT TO SECTION 6.03) THAT, IN THE EVENT A
PAYMENT SHALL BE MADE BY ANY OTHER GUARANTOR HEREUNDER IN RESPECT OF ANY
OBLIGATION OR ASSETS OF ANY OTHER GRANTOR SHALL BE SOLD PURSUANT TO ANY SECURITY
DOCUMENT TO SATISFY ANY OBLIGATION OWED TO ANY SECURED PARTY AND SUCH OTHER
GUARANTOR OR GRANTOR (THE “CLAIMING PARTY”) SHALL NOT HAVE BEEN FULLY
INDEMNIFIED BY THE BORROWER AS PROVIDED IN

 

27

--------------------------------------------------------------------------------


 


SECTION 6.01, THE CONTRIBUTING PARTY SHALL INDEMNIFY THE CLAIMING PARTY IN AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH PAYMENT OR THE GREATER OF THE BOOK VALUE OR
THE FAIR MARKET VALUE OF SUCH ASSETS, AS THE CASE MAY BE, IN EACH CASE
MULTIPLIED BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NET WORTH OF THE
CONTRIBUTING PARTY ON THE DATE HEREOF AND THE DENOMINATOR SHALL BE THE AGGREGATE
NET WORTH OF ALL THE GUARANTORS AND GRANTORS ON THE DATE HEREOF (OR, IN THE CASE
OF ANY GUARANTOR OR GRANTOR BECOMING A PARTY HERETO PURSUANT TO SECTION 7.14,
THE DATE OF THE SUPPLEMENT HERETO EXECUTED AND DELIVERED BY SUCH GUARANTOR OR
GRANTOR).  ANY CONTRIBUTING PARTY MAKING ANY PAYMENT TO A CLAIMING PARTY
PURSUANT TO THIS SECTION 6.02 SHALL BE SUBROGATED TO THE RIGHTS OF SUCH CLAIMING
PARTY UNDER SECTION 6.01 TO THE EXTENT OF SUCH PAYMENT.


 


SECTION 6.03.  SUBORDINATION.  (A)  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ALL RIGHTS OF THE GUARANTORS AND GRANTORS UNDER
SECTIONS 6.01 AND 6.02 AND ALL OTHER RIGHTS OF INDEMNITY, CONTRIBUTION OR
SUBROGATION UNDER APPLICABLE LAW OR OTHERWISE SHALL BE FULLY SUBORDINATED TO THE
PAYMENT IN FULL IN CASH OF THE OBLIGATIONS, AND NO GUARANTOR OR GRANTOR SHALL
SEEK TO ENFORCE ANY OF SUCH RIGHTS UNTIL THE OBLIGATIONS HAVE BEEN PAID IN
FULL.  NO FAILURE ON THE PART OF THE BORROWER OR ANY GUARANTOR OR GRANTOR TO
MAKE THE PAYMENTS REQUIRED BY SECTIONS 6.01 AND 6.02 (OR ANY OTHER PAYMENTS
REQUIRED UNDER APPLICABLE LAW OR OTHERWISE) SHALL IN ANY RESPECT LIMIT THE
OBLIGATIONS AND LIABILITIES OF ANY GUARANTOR OR GRANTOR WITH RESPECT TO ITS
OBLIGATIONS HEREUNDER, AND EACH GUARANTOR AND GRANTOR SHALL REMAIN LIABLE FOR
THE FULL AMOUNT OF THE OBLIGATIONS OF SUCH GUARANTOR OR GRANTOR HEREUNDER.


 


(B)  EACH GUARANTOR AND GRANTOR HEREBY AGREES THAT ALL INDEBTEDNESS AND OTHER
MONETARY OBLIGATIONS OWED BY IT TO ANY OTHER GUARANTOR, GRANTOR OR ANY OTHER
SUBSIDIARY SHALL BE FULLY SUBORDINATED TO THE PAYMENT IN FULL IN CASH OF THE
OBLIGATIONS.

 

ARTICLE VII

 

Miscellaneous

 


SECTION 7.01.  NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL (EXCEPT
AS OTHERWISE EXPRESSLY PERMITTED HEREIN) BE GIVEN AS PROVIDED IN THE CREDIT
AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER TO ANY SUBSIDIARY PARTY
SHALL BE GIVEN TO IT IN CARE OF THE BORROWER AS PROVIDED IN SECTION 10.01 OF THE
CREDIT AGREEMENT.


 


SECTION 7.02.  SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE COLLATERAL AGENT
HEREUNDER, THE SECURITY INTEREST, THE GRANT OF A SECURITY INTEREST IN THE
PLEDGED COLLATERAL AND ALL OBLIGATIONS OF EACH GRANTOR AND GUARANTOR HEREUNDER
SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT
WITH RESPECT TO ANY OF THE OBLIGATIONS OR ANY OTHER AGREEMENT OR INSTRUMENT
RELATING TO ANY OF THE FOREGOING, (B) ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT, (C) ANY
EXCHANGE, RELEASE OR NON-PERFECTION OF ANY LIEN ON OTHER COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT UNDER OR DEPARTURE FROM ANY
GUARANTEE,

 

28

--------------------------------------------------------------------------------


 


SECURING OR GUARANTEEING ALL OR ANY OF THE OBLIGATIONS, OR (D) ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY GRANTOR OR GUARANTOR IN RESPECT OF THE OBLIGATIONS OR THIS
AGREEMENT, EXCEPT PAYMENT IN FULL IN CASH OF THE OBLIGATIONS.


 


SECTION 7.03.  SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS
AND IN THE CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION
WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE LENDERS AND THE OTHER SECURED PARTIES
AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE
MAKING OF ANY LOANS AND THE ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY
INVESTIGATION MADE BY ANY LENDER OR OTHER SECURED PARTY OR ON ITS BEHALF AND
NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING
BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED UNDER THE CREDIT
AGREEMENT, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL
OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE
UNDER ANY LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS
OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.


 


SECTION 7.04.  BINDING EFFECT; SEVERAL AGREEMENT.  THIS AGREEMENT SHALL BECOME
EFFECTIVE AS TO ANY LOAN PARTY WHEN A COUNTERPART HEREOF EXECUTED ON BEHALF OF
SUCH LOAN PARTY SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AND A
COUNTERPART HEREOF SHALL HAVE BEEN EXECUTED ON BEHALF OF THE COLLATERAL AGENT,
AND THEREAFTER SHALL BE BINDING UPON SUCH LOAN PARTY AND THE COLLATERAL AGENT
AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, AND SHALL INURE TO THE
BENEFIT OF SUCH LOAN PARTY, THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, EXCEPT THAT NO LOAN PARTY
SHALL HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER
OR ANY INTEREST HEREIN OR IN THE COLLATERAL (AND ANY SUCH ASSIGNMENT OR TRANSFER
SHALL BE VOID) EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR THE CREDIT
AGREEMENT.  THIS AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH
RESPECT TO EACH LOAN PARTY AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR
RELEASED WITH RESPECT TO ANY LOAN PARTY WITHOUT THE APPROVAL OF ANY OTHER LOAN
PARTY AND WITHOUT AFFECTING THE OBLIGATIONS OF ANY OTHER LOAN PARTY HEREUNDER.


 


SECTION 7.05.  SUCCESSORS AND ASSIGNS.  WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
SUCCESSORS AND PERMITTED ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF ANY GUARANTOR OR GRANTOR OR THE COLLATERAL AGENT
THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


SECTION 7.06.  COLLATERAL AGENT’S FEES AND EXPENSES; INDEMNIFICATION.  (A)  THE
PARTIES HERETO AGREE THAT THE COLLATERAL AGENT SHALL BE ENTITLED TO
REIMBURSEMENT OF ITS EXPENSES INCURRED HEREUNDER AS PROVIDED IN THE CREDIT
AGREEMENT.

 

29

--------------------------------------------------------------------------------


 


(B)  WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE OTHER LOAN
DOCUMENTS, EACH GRANTOR AND EACH GUARANTOR JOINTLY AND SEVERALLY AGREES TO
INDEMNIFY THE COLLATERAL AGENT AND THE OTHER INDEMNITEES (AS DEFINED IN THE
CREDIT AGREEMENT) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING OR TO
THE COLLATERAL, WHETHER INSTITUTED BY ANY GRANTOR OR WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE BAD FAITH, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE; PROVIDED FURTHER THAT SECTION 2.16 OF
THE CREDIT AGREEMENT, AND NOT THIS PARAGRAPH, SHALL APPLY WITH RESPECT TO ANY
TAXES ON AMOUNTS PAID BY THE BORROWER UNDER THE CREDIT AGREEMENT OR UNDER ANY
OTHER LOAN DOCUMENT AND TO EXCLUDED TAXES AND OTHER TAXES.


 


(C)  ANY SUCH AMOUNTS PAYABLE AS PROVIDED HEREUNDER SHALL BE ADDITIONAL
OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY DOCUMENTS.  THE PROVISIONS
OF THIS SECTION SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS
OF THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE OBLIGATIONS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON
BEHALF OF THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY.  ALL AMOUNTS DUE
UNDER THIS SECTION SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.


 


SECTION 7.07.  COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.  EACH GRANTOR HEREBY
APPOINTS THE COLLATERAL AGENT THE ATTORNEY-IN-FACT OF SUCH GRANTOR FOR THE
PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY ACTION
AND EXECUTING ANY INSTRUMENT THAT THE COLLATERAL AGENT MAY DEEM NECESSARY (OR
THAT THE COLLATERAL AGENT IN GOOD FAITH AFTER CONSULTATION WITH THE APPLICABLE
GRANTOR DEEMS ADVISABLE) TO ACCOMPLISH THE PURPOSES HEREOF, IN EACH CASE
EXERCISABLE ONLY UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WHICH APPOINTMENT IS IRREVOCABLE AND COUPLED WITH AN INTEREST.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE COLLATERAL AGENT SHALL HAVE THE
RIGHT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
WITH FULL POWER OF SUBSTITUTION EITHER IN THE COLLATERAL AGENT’S NAME OR IN THE
NAME OF SUCH GRANTOR (A) TO RECEIVE, ENDORSE, ASSIGN AND/OR DELIVER ANY AND ALL
NOTES, ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR OTHER EVIDENCES OF PAYMENT
RELATING TO THE COLLATERAL OR ANY PART THEREOF; (B) TO DEMAND, COLLECT, RECEIVE
PAYMENT OF, GIVE RECEIPT FOR AND GIVE DISCHARGES AND RELEASES OF ALL OR ANY OF
THE COLLATERAL; (C) TO ASK FOR, DEMAND, SUE FOR, COLLECT, RECEIVE AND GIVE
ACQUITTANCE FOR ANY AND ALL MONEYS DUE OR TO BECOME DUE UNDER AND BY VIRTUE OF
ANY COLLATERAL; (D) TO SIGN THE NAME OF ANY GRANTOR ON ANY INVOICE OR BILL OF
LADING RELATING TO ANY OF THE COLLATERAL; (E) TO SEND VERIFICATIONS OF ACCOUNTS
TO ANY ACCOUNT DEBTOR; (F) TO COMMENCE AND PROSECUTE ANY AND ALL SUITS, ACTIONS
OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF

 

30

--------------------------------------------------------------------------------


 


COMPETENT JURISDICTION TO COLLECT OR OTHERWISE REALIZE ON ALL OR ANY OF THE
COLLATERAL OR TO ENFORCE ANY RIGHTS IN RESPECT OF ANY COLLATERAL; (G) TO SETTLE,
COMPROMISE, COMPOUND, ADJUST OR DEFEND ANY ACTIONS, SUITS OR PROCEEDINGS
RELATING TO ALL OR ANY OF THE COLLATERAL; (H) TO NOTIFY, OR TO REQUIRE ANY
GRANTOR TO NOTIFY, ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY TO THE COLLATERAL
AGENT; AND (I) TO USE, SELL, ASSIGN, TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH
RESPECT TO OR OTHERWISE DEAL WITH ALL OR ANY OF THE COLLATERAL, AND TO DO ALL
OTHER ACTS AND THINGS NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, AS
FULLY AND COMPLETELY AS THOUGH THE COLLATERAL AGENT WERE THE ABSOLUTE OWNER OF
THE COLLATERAL FOR ALL PURPOSES; PROVIDED THAT NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED AS REQUIRING OR OBLIGATING THE COLLATERAL AGENT TO MAKE ANY COMMITMENT
OR TO MAKE ANY INQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED
BY THE COLLATERAL AGENT, OR TO PRESENT OR FILE ANY CLAIM OR NOTICE, OR TO TAKE
ANY ACTION WITH RESPECT TO THE COLLATERAL OR ANY PART THEREOF OR THE MONEYS DUE
OR TO BECOME DUE IN RESPECT THEREOF OR ANY PROPERTY COVERED THEREBY.  THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR
AMOUNTS ACTUALLY RECEIVED AS A RESULT OF THE EXERCISE OF THE POWERS GRANTED TO
THEM HEREIN, AND NEITHER THEY NOR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS
SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER,
EXCEPT FOR THEIR OWN BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


SECTION 7.08.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


 


SECTION 7.09.  WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY IN
EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT, POWER OR REMEDY, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS
TO ENFORCE SUCH A RIGHT, POWER OR REMEDY, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  THE RIGHTS AND
REMEDIES OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER
OF ANY PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO EXTENSION OF CREDIT BY ANY
SECURED PARTY UNDER THE CREDIT AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS A
WAIVER OF ANY DEFAULT HEREUNDER, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY MAY HAVE HAD NOTICE OR KNOWLEDGE
OF SUCH DEFAULT AT THE TIME.  NO NOTICE OR DEMAND ON ANY LOAN PARTY IN ANY CASE
SHALL ENTITLE SUCH LOAN PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN
SIMILAR OR OTHER CIRCUMSTANCES.

 

31

--------------------------------------------------------------------------------


 


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE COLLATERAL AGENT AND THE LOAN PARTY OR LOAN PARTIES WITH RESPECT TO WHICH
SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO ANY CONSENT
REQUIRED IN ACCORDANCE WITH SECTION 9.02 OF THE CREDIT AGREEMENT.


 


SECTION 7.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.


 


SECTION 7.11.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY IN SUCH JURISDICTION WITHOUT AFFECTING THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A
PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH
PROVISION IN ANY OTHER JURISDICTION.  THE PARTIES HERETO SHALL ENDEAVOR IN
GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS
POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS.


 


SECTION 7.12.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED IN
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT, AND SHALL BECOME EFFECTIVE AS
PROVIDED IN THIS SECTION.  DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS
AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A
MANUALLY SIGNED COUNTERPART OF THIS AGREEMENT.


 


SECTION 7.13.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 7.14.  JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A)  EACH OF THE
LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN

 

32

--------------------------------------------------------------------------------


 


DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING BANK OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR GUARANTOR, OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


 


(B)  EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 7.15.  ADDITIONAL SUBSIDIARIES.  PURSUANT TO SECTIONS 5.11 AND 5.12 OF
THE CREDIT AGREEMENT, CERTAIN SUBSIDIARIES MAY BE REQUIRED TO ENTER INTO THIS
AGREEMENT AS SUBSIDIARY PARTIES.  UPON EXECUTION AND DELIVERY BY THE COLLATERAL
AGENT AND A SUBSIDIARY OF AN INSTRUMENT IN THE FORM OF EXHIBIT I HERETO, SUCH
SUBSIDIARY SHALL BECOME A SUBSIDIARY PARTY HEREUNDER WITH THE SAME FORCE AND
EFFECT AS IF ORIGINALLY NAMED AS A SUBSIDIARY PARTY HEREIN.  THE EXECUTION AND
DELIVERY OF ANY SUCH INSTRUMENT SHALL NOT REQUIRE THE CONSENT OF ANY OTHER LOAN
PARTY HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF EACH LOAN PARTY HEREUNDER SHALL
REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW LOAN
PARTY AS A PARTY TO THIS AGREEMENT.


 


SECTION 7.16.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT UNDER CLAUSE (A), (B),
(H) OR (I) OF SECTION 7.01 OF THE CREDIT AGREEMENT SHALL HAVE OCCURRED AND BE
CONTINUING OR FOLLOWING AN ACCELERATION OF THE MATURITY OF THE LOANS, EACH
LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME
TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND
ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY
TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH LENDER OR AFFILIATE TO
OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY OF AND ALL THE
OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT HELD
BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY
DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE

 

33

--------------------------------------------------------------------------------


 


RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION TO AND SHALL NOT LIMIT
OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER
MAY HAVE.


 


SECTION 7.17.  TERMINATION OR RELEASE.  (A)  THIS AGREEMENT, THE GUARANTEES MADE
HEREIN AND ALL SECURITY INTERESTS GRANTED HEREBY SHALL TERMINATE WHEN THE LOANS,
THE BORROWER’S OBLIGATIONS TO REIMBURSE THE ISSUING BANK PURSUANT TO
SECTION 2.04(E) OF THE CREDIT AGREEMENT FOR OUTSTANDING LC DISBURSEMENTS, ALL
ACCRUED INTEREST AND FEES UNDER THIS AGREEMENT, AND ALL OTHER OBLIGATIONS UNDER
THE LOAN DOCUMENTS (OTHER THAN (I) OBLIGATIONS UNDER SECTIONS 2.14, 2.16 AND
9.03 OF THE CREDIT AGREEMENT THAT ARE NOT THEN DUE AND PAYABLE AND (II) OTHER
OBLIGATIONS IN RESPECT OF OUTSTANDING LETTERS OF CREDIT THAT ARE NOT THEN DUE
AND PAYABLE) SHALL HAVE BEEN PAID IN FULL IN CASH, THE COMMITMENTS HAVE BEEN
TERMINATED AND ALL LETTERS OF CREDIT SHALL HAVE BEEN DISCHARGED, CASH
COLLATERALIZED OR SUPPORTED BY SUPPORTING LETTERS OF CREDIT TO THE REASONABLE
SATISFACTION OF THE COLLATERAL AGENT AND ISSUING BANK (EACH OF WHICH SHALL HAVE
CONFIRMED SUCH SATISFACTION BY WRITTEN NOTICE TO THE BORROWER).


 


(B)  THE SUBSIDIARY PARTIES SHALL BE RELEASED FROM THEIR OBLIGATIONS HEREUNDER
AND THE SECURITY INTEREST IN THE COLLATERAL OF THE SUBSIDIARY PARTIES SHALL BE
RELEASED UNDER THE CIRCUMSTANCES AND IN THE MANNER SET FORTH IN SECTION 9.13 OF
THE CREDIT AGREEMENT.


 


(C)  UPON THE INCURRENCE OR ASSUMPTION OF INDEBTEDNESS BY ANY GRANTOR TO ANY
PERSON THAT IS NOT AN AFFILIATE OF SUCH GRANTOR TO FINANCE THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF ANY COLLATERAL CONSTITUTING FIXED OR CAPITAL
ASSETS IN COMPLIANCE WITH SECTION 6.01(A)(VI) AND (B) OF THE CREDIT AGREEMENT,
THE SECURITY INTEREST OF THE COLLATERAL AGENT IN SUCH COLLATERAL SHALL, TO THE
EXTENT REQUIRED UNDER THE TERMS OF SUCH INDEBTEDNESS, BE AUTOMATICALLY RELEASED
UPON THE DELIVERY BY SUCH GRANTOR OF A NOTICE TO THE COLLATERAL AGENT DESCRIBING
THE COLLATERAL RELEASED AND STATING THAT THE INCURRENCE OF SUCH INDEBTEDNESS IS
PERMITTED UNDER THE CREDIT AGREEMENT.


 

(c)  In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to each Grantor and
Guarantor affected thereby, at the expense of such Grantors and Guarantors, all
documents that such Grantors and Guarantors shall reasonably request to evidence
such termination or release.  Any execution and delivery of documents pursuant
to this Section shall be without recourse to or warranty by the Collateral
Agent.

 

34

--------------------------------------------------------------------------------


 

 

SSA GLOBAL TECHNOLOGIES, INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:    EXECUTIVE VICE PRESIDENT & GENERAL COUNSEL

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Collateral Agent,

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

SSA GLOBAL TECHNOLOGIES, INC.,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Collateral Agent,

 

 

 

 

by

/s/ David M. Mallett

 

 

Name:  David M. Mallett

 

 

Title:    Vice President

 

36

--------------------------------------------------------------------------------


 

 

INFINIUM SOFTWARE, INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

 

 

 

INFINIUM SOFTWARE ASIA/PACIFIC,
INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

 

 

 

SENECA HOLDINGS INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

 

 

 

SENECA ACQUISITION SUBSIDIARY
INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

 

 

 

ELEVON, INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CAPS LOGISTICS INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

 

 

 

BAAN U.S.A., INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

 

 

 

EXE TECHNOLOGIES, INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

 

 

 

SSA PACIFIC RIM CORP.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

 

 

 

SSA GLOBAL TECHNOLOGIES
(JAPAN) L.L.C.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

SSA JAPAN CORP.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

ARZOON GLOBAL COMMERCE, INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

BONIVA SOFTWARE, INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

WALKER INTERACTIVE PRODUCTS
INTERNATIONAL,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

SSA-E ACQUISITION SUBSIDIARY
INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

 

 

 

SSA-E MERGER SUBSIDIARY INC.,

 

 

 

by

/s/ Kirk J. Isaacson

 

 

Name:  KIRK J. ISAACSON

 

 

Title:

 

--------------------------------------------------------------------------------
